10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 1 of 65

D. GEORGE SWEIGERT, C/O
P.O. BOX 152 Ra Ar ps
MESA, AZ 85211 Teed EN ty gs

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,

vs. SECOND AMENDED COMPLAINT PURSUANT

TO FEDERAL RACKETEER INFLUENCED AND

JASON GOODMAN CORRUPT ORGANIZATIONS ACT

And * * JURY TRIAL DEMANDED * *

PATREON, INC. po | ey
Defendant ppt \ccntununnnnc i

hy
Pi
if

VERIFIED AMENDED COMPLAIN a
Now comes D. George Sweigert, pro se plaintiff and a non-attorney layman who is a California licensed
Emergency Medical Technician with specialized training in critical infrastructure protection (CIP), to complain of
the racketeering activities of the CROWDSOURCE THE TRUTH fraudulent social media enterprise. Mr.
Sweigert approaches this Court standing in the doctrine of the private attorney general to advance this public-interest

lawsuit.

The plaintiff alleges violations of 18 U.S.C. § 1962(a), (b), (c), and (d) (Federal RICO Act) and New York
Consolidated Laws, Penal Law - PEN § 460.00 (N.Y. RICO Act) by the defendants and racketeering co-
conspirators described herein. This complaint is necessarily lengthy as allegations must be pled to the stringent
standards of Fed. R. Civ. P. 9(b), to include descriptions of predicate offenses of wire fraud (see "circumstances
constituting fraud or mistake shall [have] be stated with particularity," Fed. R. Civ. P. 9(b)). See In re Crazy Eddie
Securities Litigation, 1989 Fed.Sec.L.Rep. (CCH) 94,507, 1989 WL 56142 (E.D.N.Y. 1989). These pleading

standard are also driven by CPLR 3016(b), entitled "Particularity in specific actions".

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 2 of 65

CASE HISTORY

1. The Plaintiff hereby incorporates the decision of the U.S. District Judge (Doc. No. 27, 09/17/2018) and the
recommendation of the U.S. Magistrate (Doc. No. 22, 08/29/2018) as if fully restated herein. This present case at
bar was filed in the venue serving the jurisdiction of the Port Charleston, South Carolina. The Wando maritime
terminal at the Port was closed due to a “dirty bomb hoax” on 06/14/2017 perpetrated by role players of the social
media confederation known as “CrowdSource The Truth” (CSTT) controlled, supervised and operated by the
individual Defendant Jason David Goodman of New York, New York, 10001.

2. The Plaintiff was drawn into this controversy on 06/10/2017 when a social media personality named
“DEFANGO” (Manual Chaves, III of Tempe, Arizona) linked the Plaintiff as the brother of Goodman’s room-mate
-- “GEORGE WEBB” (George Webb Sweigert). Both Goodman and Webb maintain extensive social media
accounts on YouTube.Com, Twitter.com, PATREON.Com, Facebnook.Com, etc.

3. Prior to this time the Plaintiff portrayed himself in social media as “Dave Acton” and produced disaster
recovery, emergency medical service, mass casualty response and Emergency Medical Technician (EMT) training
videos on a YouTube social media channel known as “EMT-BASIC”. The Plaintiff become estranged from his
brother George Webb sometime in 2012 due to Webb’s insistence that he was a “Targeted Individual” and the
associated fantastical gang-stalking stories that accompanied this designation. Goodman also claims to be a
Targeted Individual or “T.1.”.

4, On 06/10/2017, hours after the “DEFANGO” revelation of the relationship between the two brothers, the
Plaintiff published a video disavowing any connection with George Webb and labeling him as a “useful idiot”. The
video was widely watched with nearly 5,000 views. Three days thereafter, as reported by the N.Y. Times and CNN,
both Webb and Goodman caused the Port of Charleston “dirty bomb hoax” occurred on 06/14/2017. This bomb
hoax forced the closure of a marine terminal for eight (8) hours.

5. The Plaintiff immediately published a white paper about the Port of Charleston event with the premise that
the CSTT role players (Goodman/Webb) should be considered as cyber threat actors that pose a potential threat to

the critical infrastructure of the United States. In August 2017 Webb / Goodman split the partnership.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 3 of 65

6. The publishing of the Plaintiff's white paper (read by more than 2,600 persons) spawned an on-going and
never ending smear campaign by CSTT owner/operator Goodman and newly recruited / rotated CSTT role players.

Goodman’s goal is to publically destroy George Webb, Manual Chavez, III, the Plaintiff and a host of other critics.

7. Simultaneous with the illegal and unethical activities perpetrated by Goodman, and his new CSTT role
players, is the constant fund-raising activities conducted via the wires of the Internet — which the Plaintiff contends
represents wire fraud. Goodman’s racketeering activity (wire fraud, coercion, extortion) is on-going and appears to
never cease — to include violations of a host of federal and state laws.
8. To help the Court understand the personality of the Goodman this is how Goodman described this present
lawsuit to his YouTube audience of thousands on 10/02/2018:

46:37 GOODMAN: “The other lawsuit just got thrown out of court in South Carolina.”

Video broadcast entitled, “The Politics of Personal Destruction with Special Guest Larry Nichols”,
10/02/2018, (https://Awww.youtube.com/watch?v=-Mt-sf7bUSw )
9. The Court will learn how Goodman (via the CSTT enterprise) has used the Plaintiff's name, photograph,
picture, portrait and/or likeness, in numerous perverted ways, to advertise, solicit, and promote the CSTT business to
tens of thousands of listeners, viewers, fans and consumers in a variety of formats, and popular social media
platforms, including, but not limited to: PATREON, Facebook, YouTube, Twitter, Periscope, merchandise such as

tote bags, coffee cups, T-shirts on RedBubble.Com, ete.

Deep State Dunces
RAugs

9%

Style:

[ stance

$16

Buy any 2 and get 15% off.
Buy any 4 and get 20% off

  

Figure 1. Plaintiff depicted on CSTT RedBubble coffee cup

(https://www.redbubble.com/people/csthetruth/works/29 1023 59-deep-state-dunces?p=mug)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 4 of 65

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 5 of 65

TABLE OF CONTENTS
Contents
DEFENDANTS’ COURSE OF CONDUCT. uu.ciccccccccccccsesccccccecceceeneeeeetenee reece eee neseeseeseeeensaagaaeneneeeeeeeeneeerteges il
SUMMARY oocccccccccccccccccccccccccccsnnscnsscseseceeecseusessccseeesseeseeseeeseeeseneegeeeeeeeeeeeee 000 e0HECEIEEESE CEE SEEESEESEEELELAGOGGEEOEESAE OOo F ep EEa EOE ICES 1]
RECRUITMENT OF RICO DISINFO AGENTS INTO ENTERPRISE .........cccccceccccccsssscscccesusceseetensennesessneeesens 13
PATREON AIDING AND ABETTING THE CSTT ENTERPRISE .......:0ccccccccscccsceseeessssesecesenseneccnesaaseeesensneeeenes 18
ILLEGAL WIRE TRANSFERS |.......ccccccccceccccsccsccccevsneaeceeceeceeeceeee eee ese neon nnn EEA EASA UAE AAU AOE EO EEE E EEE E EEE SEE DEES E EEE GE EE OE oEBOEEEE 20
JURISDICTION .0.....cccccccccccccececccccucesecccccucesseseccceeueesceseeesseeseeeenseneeeeseeeeeeeen ee eeeAOGGseseeesHESEHCHOSESCCOAG;EFEEEEEG DERE SIGH GHEE OE 20
STANDING ISSUES OF THE PLAINT IPE .icccccccccccccccccccccc cece cece tenets e Eee ene E EEO BRE OE ED 21
ESTABLISHING TWO PREDICATE ACTS OF WIRE FRAUD uuuiiccccccccccccccccccccccccecce tee ete neenenaananeenentenseseseenenanas 22
PARTIES .....cccc..cccccccccccccccceccccecucnseccccsevesccceusneesesseeeneesseeeeeeeseeeeeeneeeeeeeeetHeetee sea eeeHUGAEDEEEGIEO;COAOAREOSESAEO IGS EESEEO REDO EOE EOES 25
JASON D. GOODMAN vcuuuucucccceescceeceuceneucuneuaceeceensetenendaeeeeeeueeeecseeeeeeneeQeeGLAGaegeeeeeteeee eee e000 0000 f 00 EEESA AGA GEH ORE ER SHEED EDEEHHES 25
MULTIMEDIA SYSTEM DESIGN, UNC, ...cccccccccccccccccccceeteeeene tenet e082 nee E EEE EEE EEE EEO Ee OETA E Oe 27
PATREON, INC, cicccccccccccccscctecscescnteccnnecenneetenee enna e eset eed neH OAD EA GE SEGA een EE AEE EEAEEEEAE EE OG EL EEEIEOEETIEOEEDIGOS EELS LEOUESCSEUS ESE EA Eea EEE 28
PLAINT IPE oiocccccccccccccccccccccevenccccccecctcseecsessncneneueeseecsesenneeeeseeeeeeeeeesceeseQ:nensgnaeeeeGdseee00002 0000800000 SEES ERG GEOOEEGESCEE Oe Fo ED EDO OReS eS 3]
FACTUAL ALLEGATIONS .ooooociicccccccccecscssseecesececeeeeeeeeeeeeeenenaenen senses eeeeeeeeseessee seen eeseeeeeeeeseeeeneaes een rneeeererereree® 32
SPECIFIC ALLEGATIONS .oocccccccccccccccccccccccccccneneneeeen see ee ee eeseeeeeeeeee ceed aeee eae eneeneeeneeuteseeeaaas eens eeeeneneeetenenerenea 34

1. CSTT OPERATES AS A RACKETEERING ENTERPRISE THRU THE ABUSE OF MDSI BY

GOODMAN 2. ioccccccccccsccesecseccsecceessessenersceseresesseceasnessaesasessuesecesesseseaecaeerseeessneesnesgenseseesesecearsateesnnasssenegeenenersnsngs 34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 6 of 65

Ul. COMPUTER FRAUDS RELIED UPON BY MDSI / CSTT FOR CLOSURE OF THE PORT OF

CHARLESTON 0. .occcccccccccccccceccceecsscescssseseeseseseceaceeseeaeesanessensecnssenseseeseseeeeneesstsesecsenseeensaecneenseserenesteeenereneseedsees 36

WL FRAUDULENT PRESENTMENT OF THE “HUDSON INTELLIGENCE GROUP” TO THE

PUBLIC FOR THE PURPOSE OF ILLEGITIMATE FUND-RAISING ...... ccc cecec eee rteeeere ns eenneersens 40

IV. CONSPIRACY TO DEFRAUD THE UNITED STATES THROUGH THE USE OF THE

INTERSTATE WIRES ..u....cccccccccceseecececseeseeeeeesevecesenessesseeseeesersensaesestesesgecessasensentasseeneenerssarieeseseneneeesegaes 42
V: TRANSMISSION OF MURDER FOR HIRE DISCUSSIONS ON THE DARKNET ......... eee 44

VI: TRANSMISSION OF HOAX ASASSINATION PLOTS FOR THE PURPOSE OF DEFRAUDING

THE PUBLIC ooo. eccceccccccccccececseccsscenecenceeeneenee ees ee seen eee eeeeeeeneee seen eeeee tag ep0ecEES ERE AREEACEIAEDEOLEOGLLGE TEES EEOE OT ESEETES CHUTE 45

VII: CSTT RELIANCE ON MALICIOUS STATE ACTORS TO DENY THE CIVIL RIGHTS OF THE

PLAINTIEBE o0...cccccccccccsccsccsscsscescsscsscesecseceeceeeceenqeneesanenseeeaeeneenreeneesneentenesenenseesegeneeeesateeteesseenegeeeseeteeeseeeeeerenaeengs 4]

VIII: TRAFFICKING IN PERSONALLY IDENTIFIABLE INFORMATION FOR THE PURPOSE OF

DEFRAUDING THE PUBLIC ..0.....ccccceccecccecceserereeseseneneceneeneseneenensereeenaeeneessaeneasanensessessessnasnetiererreeereneaseesees 49
XI =TAMPERING WITH A WITNESS... cceececccecccece ce eeeenneneeraecnneneeresesneseaseneenereasenecaserserieseaeranenreseaeeecnes 5]

X. ACTS OF CONTINUED CRIMINAL ACTIVITY - FALSE REPORT MADE TO MARYLAND LAW

TONE 0.) °C 01.0017 0.0 SEER OEOSESOOESE CSN OCOOOOOOESOSSOOSEOOSEOOOOOOOOOOOOOOOOOOOOOCOOIOOOOOS 53

XI. CRIMINAL VIOLATIONS OF U.S. COPYRIGHT LAWS .......cccccct tenner reer ree teeecere ne ereentne 54

XU. UNFAIR OR DECEPTIVE ACTS OR PRACTICES AFFECTING COMMERCE..........:ceeccees 55
PENDENT STATE CLAIMS ......cccccccececccceeceesessesaseaeseeessesesesseenseeneresesesstensesensensesensessecneesneanersesenenersnegeneraney 57

XII: CREATING A SCHEME TO DEFRAUD MORE THAN TEN PERSONS IN VIOLATION OF N.Y.

PENAL CODE § 190.65(1)(A)-.--sssssssssssssssstssssssscceceeeecssesetstisnunnssssesseeeeseseusunnnsnsnsseseesensunnnnnsssscectesieisinansssee 57

XIV: MAKING A TERRORIST THREAT IN VIOLATION OF N.Y. PENAL CODE § 490.20 MAKING

A TERRORISTIC THREAT ........cccccccccccceccecceneesseesee sen eeeeneeeeeegneneeeeeeeeeeeeeaeeeegeeaeecnreSP eee eee ene RE EEE eee PETES TEESE ES 58

 
10

11

12

13

14

15

16

17

18

20

2)

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 7 of 65

XV: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350 (CONSUMER

PROTECTION ACT) .o...cccccccccccccesceseeesere nsec eensnseeenseeeeseeeeseeeen en eeneeaeeeeeeeee ene sent neeeeseeeeeeseeeenaeee er eeeseeeeeneee tae eted

XVII: TRADE LIBEL UNDER NEW YORK. LAW 000... ccc ccc eteeenre etna r er ree creatine eeseeeeseeeaeenneeneeneneenee

XIX: INVASION OF PRIVACY, AND FOR INJUNCTIVE RELIEF PURSUANT TO CIVIL RIGHTS

LAW § 50 and 51.0. eeeececccceteeeneeescscnenenenenenseerenenenseresienerevenesensasieaseeasacseseseneeraerencsesnenettenssaaaserseenesegessness
DAMAGES ooo ccccceseccsscsccececesscscescccsccecsessessesaecsaesevsesssessssscaseessasesesessesseseseenerensieesnereeracnsesieeneaseaeeeecnessetaenegs 63

RECKLESS DAMAGES INFLICTED UPON PLAINTIPEP.......cccccccccccccccceceei titi tee Tne

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 8 of 65

 

TABLE OF AUTHORITIES
Cases
Accord Petro-Tech, Inc. v. Western Co. of North America, 824 F.2d 1349 (3°) Cir. 1204 1987)... cesereeeeeeee 29
Anderson v. New York Tel. Co., 320 n.e.2d 647, 649 (N.Y. 1974). eee cc een cceeerecneeseeeneseneenieeeeeterenaesneseseneenseesereneees 28

Associate Industries v. Ickes (24 Cir. 1943) 134 F.2d 694, 704 (2d Cir.); Comment (1974) Note 144 U.Pa.L.Rev.

636, 658 )ecccccsccssscsescssecseseencetesesuestescevsssssenssesuesensesecnsaesseseeseessuesecuerecasensusersnsisassasseseseesessessnssacgnacaserantecarensensaseneesens 22
Bank Brussels Lambert v. Credit Lyonnais (Suisse) S.A., No. 93 CIV 6876 LMM, 2000 WL 1694322 0... 30
County of Inyo v. City of Los Angeles (1978) 78 Cal. App.3d 82, 88........ccccseecesseeeseeteseeeeneneeteneneeettarenesteatiersees 22
Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 489 (2d Cit. 2014). ....cscescesseceeeeeeeesneeieenteenieriesetesse 12
Hass v. Henkel, 216 U.S. 462 (1910) cc ceeeecceeesssctesesseeessssessesseneneeenereensenesesersessesiseeeneseesessecassessenserensreraceenagianenss 42
JI, Case Co. v. Borak, 377 US. 426, 432 (1964) oc cicccccsesccesreeseseeneeenseneseeneeieesnsssesesecsesrenserensenssessensnnensnenneneetey 22
McNally v. United States, 483 U.S. 350, 358 (1987) ..ceceeereeetetsseeteeseseseasesseseaneeseesecacesneeeenenenencenensaserersssnseseseessets 66
Morrow vy. Black, 742 F.Supp. 1199 (E.D.N.Y. 1990) ..ccceccsseeeeeeeseeneneessessnerersesseessseneenanenesseesersessesaneecssaeneasssnenenees 29
Moss v. Morgan Stanley, 719 F.2d 5 (2d Cir. 1983) .ccceecseeseesessseessserssseseneressseensnenensnersasaeeeensneacasenetsncensaeastseseeennes 22
No. 31063/94, 1995 WL 323710 (N.Y. Sup. Ct. 1995 cicccccceccsessenenesenseenerenenetssseessssensssrsesesnerensnensenneasereniensenesenes 36
Pereira v. United States, 347 US. 1, 89, 74 S.Ct. 358, 363, 98 L.Ed. 435 (1954) oo. ccesececceeseeseesereeeeeeteteeneeneens 29
Pulte Homes, Inc. y. Laborers’ Intern. Union of North America, 648 F.3d 295 (6th Cir. 2011)... sss 38
Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121, 1123 (W.D. Wash... 39
Stratton Oakmont, Inc. v. Prodigy Services Co., 1995 WL 323710 (N.Y. Sup. Ct. 1995) ....ceccccceeseereseerssesenseneees 29
United States v. Burden, 600 F.3d 204, 216 (2d Cir. 2010) occ ceeeeeeseereeeeeseeeeneeenetessessesnensesesecnresenseesaesnetenenags 24
United States v. Czubinski, 106 F.3d 1069, 1078 (1st Cir, 1997)... cccccccesescesseetetererteneeeeicsensresssaeseesssneneneseneseneeseneneas 39
United States v. Faulkner, 17 F.3d 745, 771 (Sth Cir, 1994). cccececceeeeteeteetne rte ere cre eneeesesesnesessessenecennenneneenecnengs 23
United States v. Maxwell, 920 F.2d 1028, 1035 (D.C. Cir. 1990) oc cceseecesetetsettee rent eneseeneneereseeeeresenenreneeneneneniey 23
United States v. Pecora, 693 F.2d 421 (Sth Cir, 1982)... cc ccecsecesesesseneeeeeeersenetesesnereenerssessesseseresseeseseeneetaseeneens tens 4S
United States v. Perrin, 580 F.2d 730, 733 (Sth Cir. 1978), aff'd, 444 U.S. 37 (1979)... eects tees teseeses tense eeseanens 45
United States v. Vinyard, 266 F.3d 320 (4th Cir, 2001)... ccc tetersereneneseereeessesseeeeerereesseneneanenennneesisaeseesenenences 4l

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 9 of 65

Statutes
15 U.S.C. § 45(Q).cccccccccccccsssetsesescscsceceeeeeecesseneesessacsesscscseenseeeseaseenecessesesessesesssssseenseeseeeeeseuserensaseeneneseseranisnerenesenssnensceey 54
17 U.S.C. § 506 (a) once ceeccccecececec cscs eecseceeseseseesecsesseenenssecerssesenssasssesuensssueseseseeeesegeasauesasesesesesisersenenenesessseesesensensgessesiegs 55
18 U.S. Code § 1343 ..ccccccccccccsceesseeeceeseesesceeeseesesseeecaeaesecscsuseseeseseseseseeseseauecenenseetsseesssnantenensasianseererenenssreesssseseeaeneens 49
18 U.S.C. § 1030 .oocccccccccescessscseseeecerecseecesssenensecsscseeececseseeesersesseesesseseseneneenenessnesssarersaseeseneneetsnsasacanenenenerererensasegs 24, 37
18 U.S.C. § 1030 (5) (A). eer ceeeeeneenseenereseerneneeneeenees “ssssneassesaesesaessenceacenssnssessenecenseeseeersseetevsnssedssasevssnscenensanees 37
18 U.S.C. § 1030(a)(4)...cecccccececeeeecececnenesenesesescneesesscaesssescsseesanssesesssesenesessseseneeeseneeeteriesenensacieasasenereeeseessnsney 39, 43, 44
18 U.S.C. § 1038 oc. cccccccccceseceeeeeeeseseeeeceneesessensnenansssnsnenenssesesessneeessessecsssneascsessneneaerenseresseeseraraensasaneneneuenenesiseensenes 39
18 U.S.C. § 1367 cccccccccsssscsssccecsseecececeseseeeeesecaeseeessesesesesseesersessucevssiesacaesenenesseaecesesaseessenseneesensenensesnenenenenensnsesesesesinys 21
18 U.S.C. § 1958 oc ccccccceccceeeeeeeeceeereneneneeeeseeseeseessnsnsesssesuseaseesesesasesseeneseceerereresenesasenericieignenensteeserestsissenesietens 45
18 U.S.C. § 196208) oo. eccccccccccccceeeeeceneeeeeecscsesssesseesesesesssesenenesesesesesesssseenensnsnenseeseneseeteeeseieasensnessueverenenenenseseeeeesnsnsees 30
18-U.S.C. § 1962 (a), (b), (Cs and () vec ici cesses eenssssenseseesesevestecsstessnaneseseneseseeeneeerenesessntsnanseesersaeesessssiarey 1
18 U.S.C. § 1962(d) ..ccecccccccceceeeeseseesessseseseacsesescasseesesesecneasecssnesesssuessaesseeensneesesesenseseeseneaserenenssessesesseeneseseceensereseggey 34
18 U.S.C. § 1965(b) and (d) ccccececccececesereeeeseseseteesesessnsestersenesesessssesssenassesesecssaensnesaseecesssiserenneranacisaenenessperereracsenesegs 21
18 U.S.C. § 2319 ccc ccesseeeeeeceaesencecsenesssesesenensaescassvecsesssssesssesesesesesesessneasaaseaseeseneetereeasiseceseensensnerssnsssaseseneaseess 54
18 U.S.C. § 37D eccccccccccccceteeseeeeeeeecerenecenenencaeseessveusssssusaeuesseesenssesesesessaesesessusngereessassacseeneeqeeersrseneriasauasareseseeeseeges 42, 44
QB US.C. § USSD cccccccesseescsssssenseesseseeeseseeceseesensessacseenevevsesseseesenesscseneeassssessesesevassesseeessesasereeeesacinnsessegeverseteetacataeeeses 21
2B U.S.C. § 1332 ccccccscscssssescsessseeseseeceeceeeseneessscsesesescsesesesevsesenesessescsssansesesnsesseseseaecsseseenenesienenseteteseensereaserenserersnensenes 20
QB U.S.C. § 1367 cocccccccccseseccssssessenscstsesescesnecsenseseesacsaeensvevsessneessenenenscsessessnasessssessneesenenscesisacaseenenescsasaensasisasenteneneesenes 2]
2B US.C. § 1B9D ccccccccccecessseseseecceeeeseseverscseneeessesavscscseseenesseseseaceeeececsesesassessseeseaseseeessaseenerereniensnsaaeseenerenerenseseseeeeesaay 21
42 U.S.C. § 1985 (2) .ocecececccccecceeceeseceteneneseersescsesesesesesesesssesesssesenesesesseneseesensqeceasieacesacaaeenenensssasseaeseenisceerasesasensnsneneens 49
AT U.S.C. § 230 veccccccssscssescecsssesesesenseseececeeseseneneeesscsseseecacseseesssesessscssseesenssenacacseseesssessneesseseseeeereneciensnensesseneessererensaisey 29
Allow States and Victims to Fight Online Sex Trafficking Act (FOSTA) 0... ccccccscseseecereesseeeeeeeeesenenenenenessererenens 30
N.Y. GENERAL BUSINESS LAW §§349-350......ccccccccecsceseeceneterseeseseeecsecessesacensasseesseseseneesesesseseseeneasneseriseeenesesageetas 58
N.Y. Penal Code § 490.20 ....ccecccccessesecceseercnsesseesevsnssaeaeseseeecscssseseeessecseseseseeesssesssessenecscaeasereenecennensacaessanacnerenacsasastaes 58
N.Y. Penal Law § 190.65(1)(a) ..cccceccccececcescsseeeeesecseneserseeaeseseesnseeesesesenesseseneseseesesensesgigesnseesesiensetetanetsesenenerarsastensereneed 57
New York Consolidated Laws, Penal Law - PEN § 460.000.0000... ccc ccseceseecerreteenecneeneenessnsenereeceestaeeneneenerenisreenness 21

9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 10 of 65

New York Penal Law § 460.00 ..ccccceeescceseerssscsssecevensseecsessessnecseeseseeecreessensenererssssessasessasersssseeseesneseenesneeegaaseenngnes 57

Penal Law - PEN § 460.00 .0.......c.cccccccecesccseesescestenecsssnseeseeenaneneesceneceeenseenereneeesaseeteesinecsesesseasanenssssensreresaneaneneteetenesecie# 1

Stop Enabling Sex Traffickers Act (SESTA) .....cccsseeeeereresesesieneseeesesessesstessessasseaenessnenseseneneneneneeneneacasinererenerescensess 30
Rules

Fed. R. Civ. Pod cccccccccccccccccccceccesscecesescescessessececcacssacseessesseeeecesecneesssesaceestenassesseesseseeseeeasseenesseesessnseenesessessseseneeseeneres 67

Fed. R. Civ. P. 9(D) .ccccccccccccccesessseceeeeeeeeeecseteersesesesnsussassausaseeneseseneesesssasensasacesieasignesestensseeesesterenseeasanenecreeesegaasaaarens 1
Treatises

Danielle Citron & Benjamin Wittes, The Internet Won’t Break, 86 Fordham L. Rev. 401, 404 (2017) (quoting S.
Rep. No. 104-23 (1995))/ note 35, at 403 (emphasis added)... cesses eee eeeeesneseeseeeneneneeaceneneneereacateneneans 30

Jack M. Balkin, Media Access: 4 Question Of Design, 76 Geo. Wash. L. Rev. 933. 936-38 (2008) ......-sseeseeees 28

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 11 of 65

DEFENDANTS’ COURSE OF CONDUCT

SUMMARY

10. Goodman is a social media profiteer who enjoys the benefits of an easy money fund-raising scheme that
defrauds misguided patriotic Americans out of hundreds of thousands of dollars. CSTT financial “sponsors” and
“patrons” have been placed in fear and alarm by ominous warnings and false news spread by Goodman’s fraudulent
CSTT social media content. Goodman’s disinformation alternative media echo chamber is designed to frighten and
distress his ALT-RIGHT terrorist-fringe audience. Goodman employs a phony Twitter bot network (“botnet”),
artificial YouTube subscribers, and CSTT disinformation agents that claim to be “independent researchers” and
falsely accuse people like the Plaintiff of plotting a soft coup d’état of the present government and must be stopped ~
by any means necessary; to include inciting violence, extortion, coercion, murder for hire threats, public shaming,
smear campaigns and professional reputation destruction, etc. The end game is to collect more fund-raising monies
by wire.

11. Devoid of any real news content, Goodman poisons his audience against anyone attempting public debate
of fake narratives that CSTT pushes via Twitter, Facebook, YouTube, PATREON, Periscope, etc. The CSTT “vilify
and amplify” technique destroys anyone that questions Goodman’s disinformation (“disinfo”) while simultaneous
propping up the phony hoax narrative. For over a year Goodman has centered CSTT’s extensive social media
empire on smear campaigns launched against the Plaintiff. Using the Plaintiff's name, photograph, picture, portrait
and/or likeness, without Plaintiff's written consent, Goodman (via the CSTT social media empire) profits off the
perverted warnings he issues concerning the Plaintiff. In fact, it has been informally estimated that 30-35% of
Goodman’s CSTT social media shows/podcasts (to include PATREON, YouTube, Twitter, Periscope, etc.) include
some mention of the Plaintiff and his “deep state connections” to include five to seven (5 ~ 7) million social media
impressions.

12. To maintain a state of fear amongst naive CSTT followers, Goodman and his CSTT role players (disinfo
agents and proxies) continuously reconstruct and publish false allegations to fuel a fraudulent narrative — known to
be false to Goodman. These fake claims push CSTT viewers and “sponsors/patrons” into believing they are being

attacked, monitored, and surveilled by the Plaintiff and others. Goodman and his CSTT role players (disinfo agents
il

 
10

il

12

13

- 14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 12 of 65

and proxies) proclaim to be “independent researchers” and claim to have “evidence” that the Plaintiff (and others
similar situated) are literally evil Satan worshippers that protect powerful pedophiles to maintain a secret
government control organization that spies on private individuals with the aim to destroy them if necessary.
Goodman continually tweaks and updates such scam narratives with new false allegations depending on whatever
“syest” independent research (disinfo agent) he is interviewing on a CSTT “news program” podcast. These
podcasts pose a continuous threat of violence, economic ruin and humiliation to the Plaintiff and others.

13. Based on information and belief, the operation described above is nothing more than a criminal RICO
enterprise with a pattern of racketeering activity that includes substantial predicate acts of wire fraud and other
violations of federal and state law. These acts continue, are open-ended and are on-going. CSTT racketeering
activities involve different New York state licensed corporation, under Goodman’s control, that are presumably
operating with “doing business as” (DBA) monikers issued by local municipalities (which appear to have been
fraudulently obtained). These predicate acts are described in exact detail in this complaint as required by Crawford
v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 489 (2d Cir. 2014).

14. The laws of the United States and New York State declare that these CSTT anti-government violent
extremists are NOT entitled to pursue the following actions (all alleged and supported in the complaint and the
accompanying court docket): (1) to receive and widely distribute stolen confidential electronic files of Democratic-
party political donors depicting their Personally Identifiably Information (P.I.1.), (2) to file false and misleading law
enforcement reports (see Capitol Heights Police Department, Maryland), (3) to publish false statements to
thousands that Plaintiff was attempting to assassinate a CSTT role player with a directed energy weapon (D.E.W.),
(4) to masquerade as a public interest “news” channel to distribute hoaxes and scams, (5) to fraudulently conduct
illegitimate fund-raising activities, (6) to defraud the general public of funds and financial donations via hundreds of
instances of the transmission of false “news stories” as part of a wire fraud scheme, (7) to orchestrate violations of
the constitutional civil rights of the organizations and individuals CSTT/Goodman target, (8) to physically threaten
critics (see Casey Whalen), and(9) to destroy reputations with trade libel with the sensationalist supermarket tabloid
style one-sided depictions of victims (to name a few). These are not isolated, rare or occasional acts. This

misconduct represents the CSTT norm and is the on-going and open-ended conduct of CSTT.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 13 of 65

RECRUITMENT OF RICO DISINFO AGENTS INTO ENTERPRISE

15. To recruit and defraud his audience Goodman offers a number of claims concerning his victimhood; such
as being a targeted truth researcher, persecuted conspiracy theorist, targeted individual (T.1.), attacked 9/11 truther,
harassed citizen investigative journalist and any other title that will attract gullible, naive and militant ALT-RIGHT
followers willing to wage war against “the swamp” and/or the “deep state” (euphemism to describe career public
servants that are plotting a take-over) with financial contributions.

16. To recruit CSTT enforcers, “goons”, role players, disinfo agents, proxies and hostile foreign nationals
Goodman provides pecuniary benefits by the cross-promotion of social media channels belonging to this celebrity
misfits. CSTT role players (disinfo agents and proxies) participate in alleged news interviews and news oriented
broadcasts, constructed to act as individual “honey-traps” and/or “watering-holes” to attract gullible, naive and
dangerous anti-government viewers to watch.

17. To understand the RICO enterprise consider that CSTT recruiting seeks audience viewers that have a
predisposition to anti-social paranoid fantasies and violent tendencies (see Michael Barden (Avondale, AZ)).
Goodman uses victimization glorification techniques to “interview” CSTT proxies with staged and scripted
“interviews”. Then the glorified victims are cross-promoted by Goodman to develop the fake narrative in the CSTT
“echo chamber” with other role players and proxies. These interviews are also used to “double team” innocent
victims with “vilify and amplify” tactics. For example, Michael Barden’s PATREON account is heavily promoted
by Goodman during “interviews”. Barden’s PATREON account exists at Internet URL:

( https://www.patreon.com/MichaelJBarden/overview ) Caveat: the Court’s attention is directed to the Plaintiff's

Eighth (8) Request for Judicial Notice [8-RJN, Doc. No. 32, 10/01/18]).

 

PATREON Qos Create On Patioon —bagtoreUreators SI

 

 
   
 
 

Individual Freedom America

Overview ae

Freadom stolen. Gang Stalked, Targeted Individual trying to find a way
6 back to freedom. Victim of oigasized goverment stalking and LSE one
patrons harassmert AKA slow kil program. IK Ultra Traume Based Mind
Control, ColntolPro, and othes tagefing Help mo fight this. Targets aro
$58 beta testes to put al! of you in the same program.
HERS:
per ners Father, ves an, Business Owner, Joctiwtist, Fresdarn Fighy , Targeled
Individual, Toru'e Victim.
+ FOULOW 8, SHARE $1 monthly membership
$i ccomeopermenh Z patrons
em 6

RECENT POSTS BY MICHAEL J BORDEN JON $4 TER v

 

13

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 14 of 65

Figure 2. Screen-shot of PATREON account of Michael Barden of Avondale, AZ

Other CSTT cross-promoted goons, role players, disinfo agents and proxies include Joe Napoli, aka Casey
Whalen (Orange County, CA), “Chinada3” (Montreal, Canada), Robyn Laird Gritz (Gurnee, IL), Harmon Wilfred
(New Zealand), “True Pundit / Thomas Paine”, aka Michael D. Moore (West Chester, PA), etc. These cross-
promotional CSTT proxies and role players amplify and continue false narratives and fake news stories within the
CSTT echo chamber by constant repetition amongst themselves. [For Chinada3 see Plaintiff's Sixth (6") Request

for Judicial Notice [6-RJN], Doc. 18, -1, 08/28/2018).

 

Michael D. Moore “True Pundit” https://www.patreon.com/truepundit

“We established this Patreon campaign because
readers have asked: How can we help? Where can
we send money? This is where you can help
contribute to investigative journalists,
intelligence veterans, and truth tellers who risk
their safety and that of their families to bring you
the truth. Free from corporate media manipulation
and falsehoods.”

Kevin Shipp https://www.patreon.com/Kevin_ Shipp

Kevin Shipp, former Central Intelligence Agency
(CIA) Officer, intelligence and counter terrorism
expert, held several high-level positions in the
CIA.

He is the only CIA officer in history to publicly
expose government illegal activity and cover up,
stand up against the state secrets privilege at
great personal risk, and build a secret code in the
manuscript of his book.

Jason Goodman and CSTT https://www.patreon.com/crowdsourcethetruth
Crowdsource the Truth focuses on examining
current events, public policy, history, truth in
media and other topics of interest. Members work
together to collect and analyze data from around
the web and around the world. Together, we will
do our best to determine what is fact and what is
fiction. Everyone is invited to participate but of
course no one is required to.

 

 

 

 

 

 

TABLE 1. Examples of PATREON links and introductions

18. CSTT echo chamber role players, disinfo agents and proxies receive countless of hours of CSTT broadcast
time and include: disgruntled former F.B.I. special agent Robyn Gritz (now a Macy’s make-up counter sales lady)
[see Plaintiff's Fourth (4) Request for Judicial Notice [4-RJN], Doc. No. 13, -1, -2, 08/17/18], disgruntled former
C.LA. officer Kevin Shipp (vexatious litigant against the C.I.A.), former F.B.I. informant Okey Marshall Richards
(original source of “dirty bomb” intelligence), and those arrested and/or held by the F.B.1. for various crimes (Pete
Santilli and Michael D. Moore), etc. Most CSTT echo chamber role players claim special connections with law

enforcement and proclaim their assistance to “bring down” the Plaintiff “for his illegal conduct”.
14

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 15 of 65

19. To falsely identify with freshly recruited and defrauded victims (victimization glorification), it is
Goodman’s intent (acting as an apologist for the militant ALT-RIGHT movement) that CSTT role players (disinfo
agents and proxies) pretend to act as victims themselves (victimization glorification technique). These individuals
are then deputized as “White Hats” and subsequently exert coercion and threats against Goodman’s enemies (see
recent threat of Casey Whalen against Brooklyn resident Andre Conte. YouTube video: “Closing In On JASON
GOODMAN And His BUTT BUDDY Casey Whalen In JEN MOORE Murder Mystery”, 09/29/2018,
https://www. youtube.com/watch?v=k6As_kC8MEM ).

20. The common racketeering purpose amongst the CSTT role players is the need to create a perceived deep
state swamp “bogey man” that drives audience members to donate huge amounts of funds to Goodman and his ilk.

Examples include:

® Okey Marshall Richards (North Carolina) a former West Virginia F.B.I. informant that
broadcasted approximately thirty (30) one hour long CSTT shows using the false name Rock
Hudson of the Hudson Intelligence Group. Richards was the key player in CSTT plot close the
Port of Charleston, S.C. on 06/14/2017 (original jurisdiction of this lawsuit) with a “dirty bomb
hoax”. This required a major law enforcement multi-jurisdictional and multi-agency response
costing millions to clear the Port.

e Michael D. Moore, (West Chester, Pennsylvania) known as “Thomas Paine” of the ALT-RIGHT
hate speech web-site “True Pundit”, which published an unsubstantiated story that former
President William J. Clinton sexually molested and raped a teenage boy on a yacht in New Port,
Rhode Island. Other hoax news stories have included purported leaks from the New York F.B.I.
field office concerning “deep state” operatives planning assassinations, evidence destruction,
server investigations of Hillary Clinton, etc. Moore has a criminal record for criminal conspiracy
to violate U.S. copyright laws (arrested by the F.B.I. in 2013 ~ Philadelphia, PA). See Plaintiff's
Fourth (4"*) Request for Judicial Notice [4-RJN], Doc. No. 13, -1, -2, 08/17/18).

Moore’s PATREON account: https://www.patreon.com/truepundit

e Field McConnell, (North Dakota) known as “Abel Danger”, a “911 truther” who (amongst other
things) (1) posits Boeing Aerospace engineered planes to strike the World Trade Center via remote
control, and (2) that his half-sister, Kristen Marci, is the founder of the U.S. Senior Executive
Service (SES) which covertly acts as a witches’ coven to form a gynocracy capturing their power
from the sacrifice of children in an operation code-named “PEDOCATE”. Openly publishes
YouTube content that claims McConnell’s sister works for the “one world order” who is a creator
of snuff films used to extort political favors.

(https://www.youtube.com/watch?v=L2ICj WAB Y )

McConnell’s PATREON account: https://www.patreon.com/abeldanger

 

15

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 16 of 65

 

Fite “tat View Favortes_Yools_ Hap

GNCHUTE

 

 

Notivag. absolutely nothing in the media should be taken al face value.

 

 

 

Example: All (Iv: main stream newsimedia sources in the US and UK have been portraying Venezuela a3 a major cocaine manytacturing

 

Field McConnell appears with sniper’s rifle on the right with Senator Chuck Schumer
on the left. Posted 09/10/2018

(https://www.bitchute.com/video/46moda4AMqh/ )
Figure 3. Field McConnell

David 'Sherlock' Hawkins, (United Kingdom) co-founder of the web-site “Abel Danger” with

Field McConnell. Promotes “dead-pool operations on the federal bridge certification authority
(FBCA)”. Dead poll is apparently a betting game in which the super rich and elite place bets on
the number of human causalities that are the outcome of pre-design horrific events — such as the
attack on the World Trade Center on 09/11/2001.

Quinn Michaels (aka Korey Atkin) (Las Vegas, Nevada) the technical architect of the CSTT
software exploits and bot network, who is active in harassing the family of his estranged son via
social media public shaming and the unauthorized release of their individual P.I.]. Michaels/Atkin
is the main technical creator of the CSTT “black bot” network which attacks individuals on
Twitter and YouTube with fake accounts. Goodman and Michaels claimed in YouTube content
that they had “evidence” that Plaintiff was tracking Michaels in a black van in New Mexico and
made an assassination attempt on Michaels via a D.E.W. (directed energy weapon).
Goodman/Michaels also slandered the distinguished jurist U.S. District Judge the Hon. William T.
Sweigert, of Sacramento, Ca., with their “research” that allegedly proved the Hon. Judge Sweigert
was a member of a secret blood sacrifice cabal that organized the Patty Hearst kidnapping.
Michaels also claims the Plaintiff and Judge Sweigert are members of the PEDOGATE group
described above (see Abel Danger) based on his “significant research”.
(https://www.youtube.com/watch?v=P VeYSidcKkw )

George Webb Sweigert, (Capitol Heights, Maryland) aka George Webb (Plaintiff's brother and
useful idiot) shares Abel Danger’s view of the S.E.S. and claims it operates as a compromise
service with brown-stone houses set-up with low-light cameras to create clandestine films of
politicians for extortion and compromise. Webb advocates for the immediate firing of all 10,000
career SES civil service individuals. Webb coordinated the release of “intelligence” with CSTT
“Director of Intelligence” (Rock Hudson) to force closure of the Port of Charleston with a “dirty
bomb hoax” on 06/14/2017. Abel Danger often publishes Webb’s videos on the Abel Danger
YouTube channel. (https://www.youtube.com/watch?v=KgQOpY 9F2a21&t=158s )

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

21.
reaches the segment population most likely to be influenced by the story via Facebook, Twitter, YouTube,
Periscope, PATREON, etc. These and other notorious disinfo agents and proxies cooperate with Goodman to
appear to corroborate the phony story by featuring phony experts, forged documents, doctored photos and videos,

etc. The CSTT disinfo agents and proxies help in the distribution of the latest CSTT anti-government and pro-

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 17 of 65

Working together, the above listed CSTT disinfo agents and proxies can create a false story and ensures it

Douglas Gabriel of American Intelligence Media shares the claims that the SES is a criminal
organization and all SES civil servants should be fired and tried in military tribunals. Additionally
Gabriel shares the view with Abel Danger (McConnell) and George Webb that the U.S.
Government’s Federal Bridge Certification Authority (FBCA) is the hub of a deep state criminal
network and must be forcefully dismantled. Goodman knowingly promotes the fraudulent theory
that as a former consultant to the U.S. National Security Agency to assist in the establishment of
the FBCA, the Plaintiff is a member of the secret criminal cabal arranging for blood sacrifices at
the behest of Hillary R. Clinton via communications on the FBCA. ,

Pete Santilli, (location unknown) a radio broadcaster held by federal authorities in Oregon and
Nevada for allegedly inciting violence and provoking armed resistance against law enforcement as
a result of the perceived injustices visited upon the Cliven Bundy family in Bunkerville, Nevada
by the U.S. Bureau of Land Management. Regarding critics of Santilli Goodman cites, “I think
we need to put some of these people in jail to teach them not only a lesson but other people who
would endeavor to do this type of malicious character attack and destruction maybe have a second
thought about it,” cited Goodman in an interview with Santilli.
(https://www.youtube.com/watch?v=FBOA-9dPSEo&t=10s )

Larry Klaman, (Florida) a social media personality that posits the formation of “citizen grand
juries” to indict “deep state operatives”, an instantiation of the dangerous sovereign citizen
movement that promotes anti-government extremism. “Short of that we are looking at a civil war
here. . the American people need to rise up ..,” Klaman told Goodman on a CSTT YouTube show|
(https://www.youtube.com/watch?v=LLReMS WaHow&t=1 16s )

Harmon Wilfred (New Zealand) a supposed a “CIA whistle-blower” in possession of “testimony
that would convict Bill and Hillary Clinton.” Wilfred has renounced his U.S. citizenship due to
enormous tax liens and lives in a palatial mansion in New Zealand. He and Goodman insinuated
the Plaintiff was involved in money laundering operations in Nicaragua while the Plaintiff was
serving honorably in the U.S. Air Force in the Republic of Panama (1979 to 1983). Wilfred

vowed in a broadcast to help Goodman jail the Plaintiff.
(https://www.youtube.com/watch?v=qyg9 Y ejHy0k )

Michael Barden (Avondale, Arizona) publishes dozens of videos per week as a “Targeted
Individual” and has spent two hours reviewing his court-ordered psychological examination for
the crime of aggravated assault with a deadly weapon (see Eighth Request for Judicial Notice [8-
RJN, Doc. No. 32, 10/01/18]). As the current state judge of the Barden case is a nominee to the
federal bench, Goodman displayed her photograph prominently during a CSTT interview in the
style of a veiled threat.

(https://www.youtube.com/watch?v=anJMtPhp4pl&t=1049s )

17

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 18 of 65

revolution fake news story as part of Goodman’s overall influence and recruitment of disenfranchised and naive
followers that believe in such theories (vilify and amplify).

22. To illustrate. Retired Lt. Gen. Michael Flynn (formerly Presidential National Security Advisor and
presently indicated by the Office of Special Counsel, U.S. Department of Justice) sent a Twitter tweet on 11/02/2016
that linked to an article on the True Pundit (Michael D. Moore) ALT-RIGHT web-site (shown below). This article
was later discredited as entirely false. Michael “Tue Pundit” Moore is a weekly “guest” with Goodman on the

CSTT YouTube and PATREON shows.

Seen: ee reco

ae

HOME. SPONSOR © FEATURED © VIDEO. POLITICS: BUSINESS. WORLD. SECURITY: Risen eyealeN A el erseee tt EEA yt een Eee Leola

 

Search

Declassified Hillary A. g
Email Threatens § 4

een ad ie (3
A Assange: ope Me vs "re Probably [Quiz] Name These = See Why This Add YourNameto —- Melissa Sue

      

Coming to Him* — Like Overpaying at Car Logos from One Language Learning Tell Your Senator to Anderson Confirms
a Miltary Drone Strike Amazon - This Image in 7 Minutes App Has The Tech Vote Yes on What We Knew All
ram Grassley On FBI FEATURED | POLITICS
By cease On Preatureo | rourcs|

 

. Tages BREAKING BOMBSHELL: NYPD Blows
cee vcecmem Whistle on New Hillary Emails: Money

a6 ce Laundering, Sex Crimes with Children,
“ Child Exploitation, Pay to Play, Perjury

ii Donald Fran voters, isged.on November 2, 2016: ay admin

 

Figure 4. True Pundit article Internet URL: https://t.co/OObVJT3QDr

PATREON AIDING AND ABETTING THE CSTT ENTERPRISE

22. CSTT recruitment and cross-promotion activities continuously operate on PATREON.COM, which
corporately actively aids and abets Goodman and the CSTT enterprise ignoring repeated warnings to cease and
desist. Goodman exploits the PATREON “pay-wall” (a play on the word “firewall’”) to avoid widespread public
detection to conduct wire fraud. The PATREON “pay-wall” is a scheme developed by Goodman and PATREON tq
hide acts of civil conspiracy that take place during two-exchanges between Goodman and his operatives via the
CHAT function. In this manner, the false information cannot be vetted or denounced by public debate as with other

traditional “crowdsourced” social media outlets such as YouTube.Com. Goodman designs the rhetoric to incite the

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 19 of 65

PATREON mob into action — shielded from public scrutiny by the PATREON pay-wall. The objective is to plan
and conduct coercive and extortive smear campaigns against targets to ensure their compliance with Goodman’s
demands of silence.

23. The CSTT/PATREON confederation of role players/proxies, and Goodman in particular, adopt a
peremptory, Grand Inquisitor tone towards CS'I'l’s targeted true victims. CSTT’s targeted true victims (such as the
Plaintiff) are subjected to public ritualistic defamation and stochastic terrorism and labeled as “deep state affiliates”
identified by Goodman [see Plaintiff's Fifth (5") Request for Judicial Notice [5-RJN], Doc. No. 14-1, 08/24/18].
Goodman demands immediate and satisfactory “justice” from the CSTT audience (naive followers and proxies)
against these “deep state operatives”. Goodman’s intent of these secretive “pay-wall” planning sessions with CSTT
patrons and sponsors is to present fraudulent allegations (known to Goodman as fake)) to a captive PATREON
audience of gullible and naive social misfits. In this sense, CSTT role players and proxies are nothing more than
weaponized agents that are ordered to slander and dismantle the legitimacy of CSTT critics to serve Goodman’s
financial interests.

24. Goodman’s CTAs (calls to action) and have included: (1) open recruitment of new CSTT players
and proxies to participate in reputation destruction and smear campaigns to demonize and economically ruin critics,
(2) acquisition of clandestine computer and Internet hacker tools that can be used to help “crash the system” (see
trafficking in passwords — Federal Computer Fraud and Abuse Act) and attack opposition web-sites and to disrupt
the operation of the Federal Bridge Certification Authority (FBCA), (3) transmission of frivolous complaints to the
Bar Association of the District of Columbia to attack attorneys that represent clients targeted by CSTT, (4) public
shaming of former federal Inspector Generals at their private offices and private industry conferences for “treason”
and “dereliction of duty” accompanied by coercive threats, (5) obstructing justice by the interference with the
evidence collection processes of potential federal computer fraud cases, (6) staging attempted assassinations of
CSTT players with social media hoaxes, (7) transmission of fake “attempted murder” police complaints to the home;
town Sheriff of the Plaintiff's recreational residence, etc. All these deplorable activities rely on the interstate wires
of the Internet.

25. After new CSTT “goons” are incited, Goodman employs a technique known as “ritual

defamation” and/or “stochastic terrorism” as a way of isolating and harming people by denying their humanity and

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 20 of 65

trying to convert them into something that deserves to be hated and eliminated. CSTT/Goodman fraudulently
accuses other innocent individuals of the exact same activities utilized by the enormous CSTT network of affiliates
that have access to considerable resources (several dozen web-sites, social media channels, paid services

(PATREON.COM) etc.).

ILLEGAL WIRE TRANSFERS

26. Goodman’s unethical, fraudulent and criminal activities are conducted via the interstate wires of
the Internet and violates federal wire fraud statutes. As CSTT is nothing more than a scheme devised by Goodman
with the intent to defraud more than ten (10) individuals it is also a scheme to defraud under N.Y. state law (N.Y.
Penal Law § 190.65(1)(a)).

27. CSTT community “patrons” on the PATREON.COM network provide financial resources to the
senior Goodman via wire transfer of funds, interstate credit card processing, Bitcoin transfers, erypto-currency
transfers, etc.. Open source intelligence (OSINT) indicates funds as much as.$20,000 a month may. have been raised
via these methods. These PATREON.COM “patrons” are either (1) being defraud by CSTT senior leadership with
fake and fraudulent “newsgathering”, or in the alternative (2) are accomplices by aiding and abetting the
racketeering activities of Goodman and his CSTT role players.

28. Goodman and his CSTT role players are profit-motivated parties, involved in a fraudulent “ends
justify the means” social media deception network, for fund-raising purposes. To help perpetrate the fraudulent
scheme CSTT role players (having no legitimate journalistic credentials) insist that they are respectable
“journalists”, “researchers”, “investigative journalists”, etc. This is an attempt to hide their ritualistic defamation

and stochastic terrorism behind the cloak of respectability and AMENDMENT IJ to the U.S. Constitution.
JURISDICTION
29. This Court has diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332 because the
allegations of the complaint establish that this controversy exceeds $75,000, exclusive of interest and costs and that
such allegations demonstrate divergent citizenship: Plaintiff is a citizen of California; Defendant Goodman is a

citizen of New York and Defendant PATREON, LLC is a California licensed corporation.

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 21 of 65

30. The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and supplemental
jurisdiction pursuant to 28 U.S.C. § 1367 because Plaintiffs claims have a common nucleus of operative facts that
arise from the same occurrences.

31. The Court’s exercise of personal jurisdiction over Jason D. Goodman comports with
Constitutional due process standards.

32. The Court’s exercise of personal jurisdiction over PATREON, INC. (a California corporation)
comports with Constitutional due process standards. The Court has general and personal jurisdiction over
Defendant PATREON, INC. pursuant to the New York long-arm statute, as codified as New York Consolidated
Laws CPLR 302(a)(1).

33. This Court also has personal jurisdiction over Goodman as to this complaint’s Federal RICO clain}
pursuant to 18 U.S.C. § 1965(b) and (d), and supplemental jurisdiction over all defendants as to the pendent state
law claims pursuant to 18 U.S.C. § 1367.

34. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 in that a substantial part of the
events or missions giving rise to this action occurred in this judicial district and the defendants are subject to
personal jurisdiction here.

35. Other claims articulated in this complaint other than the Federal RICO Act include violations of:
the federal Computer Fraud and Abuse Act (CFAA), the federal Terrorist Hoax Improvements Act (THIA), the
federal Civil Rights Act of 1871 (Ku Klux Klan Act), and the New York state RICO Act (New York Consolidated

Laws, Penal Law - PEN § 460.00).

STANDING ISSUES OF THE PLAINTIFF

36. In the public interest of protecting critical infrastructure and key resources (CIKR) and as part of
critical infrastructure protection (CIP) this suit is brought by the Plaintiff acting under the Private Attorney General
(PAG) doctrine. In the role of PAG the plaintiff is seeking enforcement of the applicable statues and laws that have
been violated by the Goodman and his CSTT role players.

37. The Court should take judicial notice of the present efforts of Goodman and CSTT players to

disrupt, obstruct, and target the efficient operation of the Federal Bridge Certification Authority (FBCA). Goodman

21

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 22 of 65

and his ilk view the FBCA as a tool to expedite the kidnapping, torture and human trafficking of children. Again, as
with the Port of Charleston, this represents a direct, indirect and/or implied threat to CUKR of the United States.

38. The PAG doctrine is intrinsically baked-in to federal racketeering laws and allows augmentation
of prosecutorial gaps (see: a private citizen’s standing to sue for vindication of a public objective. Associate
Industries v. Ickes (2d Cir. 1943) 134 F.2d 694, 704 (2d Cir.); Comment (1974) Note 144 U.Pa.L.Rev. 636, 658 ).

39, The private citizen plaintiff has a judicially cognizable interest in rights protected by federal
statutes — an interest sufficient to constitute standing to enforce these statutes as they are a matter of public interest.
County of Inyo v. City of Los Angeles (1978) 78 Cal._App.3d 82, 88, fn. 1, citing Associated Industries v. Ickes.

40. The U.S. Supreme Court has addressed PAG standing for those that seek enforcement of
applicable laws, statutes, regulations and policy, noting that “(private enforcement... provides a necessary

supplement” to prosecutorial gaps in public law enforcement. J. Case Co. v. Borak, 377 U.S. 426, 432 (1964).
ESTABLISHING TWO PREDICATE ACTS OF WIRE FRAUD

Al. As a preliminary matter, to establish jurisdiction under the Federal RICO Act, two predicate acts
of wire fraud are described below. Moss v. Morgan Stanley, 719 F.2d 5 (2d Cir. 1983). An example of one

racketeering pattern is provided below to illustrate the deceptive nature of the CSTT schemes.

RACKETEERING PATTERN (EXAMPLE OF ONE PREDICATE ACT OF WIRE
FRAUD)

a. CSTT “Citizen Journalist” (Goodman) identifies him/herself as a member of a victim class
with reasonable foresight that he can recruit anti-government “goons” that feel victimized
and display a sense of outrage against the swamp or deep state. Victim classes include:
targeted individual, harassed citizen journalist, targeted truth seeker, etc. Entitlement classes
include: sovereign citizens, anti-government revolutionaries, persons favoring military
tribunals and execution of government employees, (suspension of civil law and the federal
courts), etc.

b. Goodman can reasonably foresee that the CSTT “Journalist” that claims to have obtained
specialized access to sensationalized information from anonymous sources that exposes
government corruption will be held out as heroic for their “research” as part of their activities
that are “draining the swamp” to expose “deep state operatives”

c. Goodman then reasonable can foresee that the distribution of claims that the
researcher/reporter is now in danger of losing their life for their “research” efforts (to include
staged deceptive hoax assassination attempts) will outrage the audience.

d. Goodman with fraudulent intent then issues deceptive claims (known to be false) that deep
state operatives are following, surveilling, orbiting and “closing in” on the supposed
endangered researcher — who is on the run for his/her life (see Quinn Michaels, aka Korey
Atkin, Harmon Wilfred, George Webb, Pete Santilli, etc.).

22

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 23 of 65

e. Goodman’s intent at this point is to collect fund-raising monies as these supposed fearless
CSTT researchers/reporters now require monies, cash wire transfers, financial support,
patrons, sponsors, etc. to flee for their lives, go into hiding, continue their “important
research” and “fight the deep state” (amounts of $17K have been raised in a single
occurrence), etc.

f. Goodman then conducts an ever present and on-going fraudulent fund-raising plea and
invitation to join PATREAON.COM is broadcast daily by CSTT senior leadership
(Goodman) on social media platforms to raise funds via wire transfers to Goodman’s
unregistered corporations, legally nullified companies, unregistered “DBAs” and other non-
legal tradenames.

g. Persons who question the above need for funds, narratives, research or other CSTT claims are
targeted for reputation destruction, smear campaigns, public shaming, falsified police reports,
etc. designed to damage and defraud CSTT targeted individuals of their property interest in
employment, business activities and professional reputations.

h. The CSTT role players and “goons” that participate in the racketeering enterprise gain
financial and pecuniary benefits via the process of silencing critics described above. This
flippant demonization of critics is design to economically ruin them.

42. Two elements alone can comprise the crime of wire fraud: (1) a scheme or artifice to defraud; and
(2) use of interstate wire communication to facilitate that scheme); United States v. Faulkner, 17 F.3d 745, 771 (Sth
Cir. 1994). The entire process described above is fraudulent on its face. There are no legitimate CSTT researchers,
they are not in danger of assassination, evidence offered of that danger is fake and/or forged, these researchers are
not in danger and are not being chased by the Plaintiff, a secret microwave directed energy weapon has not been
used in assassination attempts, etc. It is Goodman’s intent to manufacture synthetic drama and angst to drive the
illegitimate fund-raising activities via the electronic wires of the Internet (thru PATREON).

43. To satisfy the jurisdiction requirements of the Federal RICO Act and associated wire fraud
violations the Plaintiff only must show (1) scheme to defraud by means of false pretenses, (described above) (2)
defendant's knowing and willful participation in scheme with intent to defraud (devised and promoted by Goodman
via CSTT), and (3) use of interstate wire communications in furtherance of scheme (use of PATREON credit card

transfers); United States v. Maxwell, 920 F.2d 1028, 1035 (D.C. Cir. 1990) ("Wire fraud requires proof of (1) a

scheme to defraud; and (2) the use of an interstate wire communication to further the scheme.").

PORT OF CHARLESTON “DIRTY BOMB HOAX” (EXAMPLE OF A SECOND
PREDICATE ACT OF WIRE FRAUD)

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 24 of 65

45. The Port “dirty bomb hoax” incident (06/14/2017) is offered as a typical example of Goodman’s
activities to create undue alarm and distress for audience members to drive them to actions (CTAs). The CSTT role
players handsomely profited via pecuniary benefits by the national publicity given the mainstream media attention
given to CSTT (by N.Y. Times, CNN, etc.).

46. Goodman and CSTT role players relied upon their fraudulent narratives to form a hoax and scam
narrative which was directly responsible on 06/14/2017 for the closure of the Wando maritime marine terminal at
one of the world’s largest seaports -- the Port of Charleston.

47. The Court may want to take judicial notice of the several national media outlets that carried the
story; which included the N.Y. Times, N.Y. Post, CNBC, ABC News 4, Time, etc. As reported by Time, “The
Coast Guard responded to the port’s Wando Welch terminal after they received two calls around 8 p.m. onl
Wednesday notifying them of a possible dirty bomb — an explosive containing radioactive material — on
the container ship Maersk Memphis, according to the New York Times.”
(http://time.com/4820968/port-of-charleston-bomb-threat-conspiracy-theorist/)

48. For a more complete analysis see the article entitled “False claims lead to real problems
Conspiracy theory shuts down port,” 6/20/2017, The Journal Gazette
(http://www. journalgazette.net/news/local/frank-gray/20170620/false-claims-lead-to-real-problems ) See
also ( https://www.fitsnews.com/2017/06/15/dirty-bomb-scare-at-port-of-charleston/ )

49. Goodman’s public call to action (CTA) for persons to call the U.S. Coast Guard and to send
Twitter tweets to the U.S. Coast Guard 7" District headquarters was based completely on the fraudulent CSTT
scheme that a bomb threat existed on a MAERSK container ship. A twitter storm of 8,000 impressions resulted
from Goodman’s direct CTA to over 2,000 audience members of a YouTube live-stream broadcast. This incident
demonstrates the vertical relatedness of criminal activity to the enterprise by Goodman. United States v. Burden,
600 F.3d 204, 216 (2d Cir. 2010)

50. The Port hoax relied upon Goodman’s violations of several statutes related to the Federal

Computer Fraud and Abuse Act (18 U.S.C. § 1030) to compile the position report of the MAERSK MEMPHIS

24

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 25 of 65

container ship. Goodman violated the Terms of Use (ToU) of VESSELFINDER.COM to illegitimately misuse the

service as part of the bomb threat scheme. This incident is described in detail later in the complaint.

PARTIES

JASON D. GOODMAN

Si. Goodman and CSTT Affiliates are Remarkably Arrogant. Goodman is an individual person
apart from the CSTT enterprise and maintains several corporate entities that are presumably registered in the State of
New York. As Goodman sees himself as not only equal but superior to the U.S. Government and its judicial system
(see comments about “fake lawsuits”), Goodman may believe he does not to obtain proper DBA or corporation
registration.

$2. As Goodman was a room-mate for about five (5) months in 2017 with the Plaintiff's brother —
George Webb Sweigert -- the Plaintiff has unique insight into Goodman’s nefarious behavior. Goodman himself —
as an individual -- has publically declared he has distributed YouTube video content to thousands of viewers
describing his habit of creating video recordings of his masturbation activities via the CSTT enterprise. Goodman
openly stated in YouTube video content that he feared a hacker obtained some 500 photos of Goodman’s sexual
anatomy stored on his CSTT owned laptop computer. These claims are made in a humorous and boastful manner on
a public social media platform with no age restrictions.

53. Goodman is a former Hollywood feature film 3-D graphics photographer who makes appearances
in another YouTube channel operated by Goodman (“2 1stCENTURY3D” [21c¢3D]) see video entitled, “Jason
Goodman on 3D at the 66th Cannes Film Festival”, dated 05/26/2013.
(https://www.youtube.com/watch?v=789p92PO3MA )

54. Goodman is fond of calling attention to another (apparently an individually controlled) YouTube
channel entitled 21* CENTRURY 3D [21¢3D]. This account features a B-LIST portfolio of bikini clad women
washing cars, bending over, and other sexualized and provocative gestures. This behavior represents Goodman the
individual, apart from the enterprise. All of the Defendant Goodman’s actions described above has taken place in
the State of New York.

GOODMAN AS INDIVIDUAL VS. CSTT AS ENTERPRISE

25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 26 of 65

55, Goodman has publically proclaimed that he studies his “targets” and looks for emotional
vulnerabilities that can be exploited. Goodman then relies on his ritualistic defamation to exploit specific weakness
to inflict the maximum of emotional distress on the intended targets. Then he uses the perceived legitimacy of the
CSTT “news organization” to attack the target.

56. For example, in a moment of candor Goodman has publically broadcast to tens of thousands of
viewers that via the CSTT platform that the Plaintiff is “a worm” and should sleep on “newspapers filled with dog
sh_t” areference to child abuse the Plaintiff suffered. Further, Goodman (as an individual) claims the Plaintiff
should be arrested for merely filing this present lawsuit, which he has characterized as a “fake lawsuit” (see
Plaintiff's Sixth (6) Request for Judicial Notice [6-RJN], Doc. 18, -1, -2, 08/28/2018), along with other related
federal litigation against Goodman filed by other victims.

57. Goodman [ believed to communicate with his associates via e-mail addresses:
truth@crowdsourcethetruth.org and/or jasongoodman72@protonmail.com | is fond of proclaiming contacts with
individuals that have significant F.B.I. experience to justify his claims that the F.B.I. has joined him in investigationg
against “deep state operatives” such as the Plaintiff.

58. Goodman, acting as an individual, has released video content publically that proclaimed he
personally telephoned several ambulance services in the Mount Shasta, California area (Plaintiff is a California
licensed Emergency Medical Technician with professional contacts in the Mount Shasta area). Goodman then
advised these companies that Goodman was a “reporter” (CSTT enterprise) and that the Plaintiff was the target of an|
F.B.1. investigation that he apparently initiated with the cooperation of Special Agent Brittany Custer of the New
York F.B.L field office. Goodman also contacted the Chief of Police of the City of Mount Shasta and advised him
of the same allegations — to include that there was an active F.B.L. investigation against the Plaintiff.

59. Goodman has publically stated he has enlisted the help of former F.B.I. Special Agent Robyn
Gritz (Chicago, IL area) to also target the Plaintiff. Gritz has appeared on a dozen CSTT shows to plea for monies
and foment anti-government unrest and plea for donations to her GoFundMe.Com donation account.

60. Goodman, as an individual, has also enlisted the help of “deep cover” journalist “Thomas Paine”

(Michael D. Moore of West Chester, PA) of the “True Pundit” alt-right hate speech social media site. “Thomas

26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 27 of 65

Paine’s” true identity was outed in July 2018 as a man arrested in 2013 by the F.B.1. for criminal copyright
infringement.

61. Prior the revelation of Moore’s criminal history, Goodman informed CSTT audience members on
a dozen occasions that Moore was a former F.B.I. agent with significant Bureau contacts. See Mr. Goodman’s vided
entitled “Retired FBI Special Agent Robyn Gritz and True Pundit's Thomas Paine On the OIG Report”, 6/23/2018
(18.9K+ views) (https://www. youtube.com/watch?v=ZTDa7w4koko&t=1524s )

62. Defendant Goodman has also falsely claimed that the New York City field office of the F.B.I. was
considering criminal charges against the Plaintiff/undersigned for the crime of operating “a decentralized distributed
defamation network”. See the YouTube video production “Jason Goodman Calls Lift the Veil”, 4/6/2018 (13.2K+
views).

63. Goodman has specifically reported that F.B.1. Special Agent Brittany Custer is an active agent in
this CSTT “investigation”. All the foregoing is believed to be false and fraudulent and the basis for CSTT’s
continued deceptions. All of the Defendant Goodman’s actions described above has taken place in the State of New

York.

MULTIMEDIA SYSTEM DESIGN, INC.

64. Defendant Goodman publicly discusses a variety of companies and entities — and often
interchanges the parent/child relationship of such entities (e.g. subsidiary, parent-corporation, etc.). One
of these shell entities is “MULTIMEDIA SYSTEM DESIGN, INC.” (MSDI) (aka Multimedia Software
Design, Inc.), which has been a New York State corporation since 1994. MSDI “headquarters” is located
apparently in the apartment of Defendant Goodman. Therefore, Goodman uses MDS] as an integral part
of the extended social media confederation (racketeering enterprise) that apparently operate in alignment
with MSDI via MSDI’s non-registered tradename “Crowd Source The Truth” (CSTT)”. (Trademark
application pending).

65. On trademark registration application (filed 1/10/2018) for the mark “Crowdsource The
Truth” (CSTT), the applicant MSDI, via Jason Goodman, provided the address “6s 252 7th Avenue New

York NEW YORK 10001” to the U.S. Patent and Trademark Office (USPTO). (USPTO serial number 87752970).

27

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24 |

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 28 of 65

66. The following entry is made in a federal court pleading in the signature block: “Jason Goodman,
252 7" Avenue #6S, New York, N.Y. Telephone (323) 744-7594, Facsimilia (917) 591-6370, Email:
truth@crowdsourcethetruth.org, Pro Se.” (page 7 of 8 in the document “DEFENDANT JASON GOODMAN’S
ORIGINAL ANSWER”, Doc. 14, Filed 10/06/17 in civil case Steele vs. Goodman, 3:17-cv-00601-MHL, in the

U.S.D.C. for the Eastern District of Virginia (Richmond)).

PATREON, INC.

67. After suffering Community “strikes” on YouTube for the dissemination of inflammatory and
mean-spirited videos on that platform, Goodman announced the formation of a “payment firewall”. Goodman
would no longer broadcast his instructions to CSTT role players and “goons” on publically accessed social media —
such as YouTube. To learn of new instructions, discussions of attacks on CSTT targets, etc., persons would need to
become “patrons” on the PATREON.COM platform.

68. PATREON, INC. acts as an online Internet private intermediary for Defendant Goodman’s CSTT
content. PATREON, INC. assumes they can stand in the shadow of the limited immunity afforded by Section 230
clause of the Communications Decency Act (CDA) with a “hear no evil, see no evil” approach to content providers
like Goodman. PATREON, INC. has thus granted Goodman’s CSTT a free-pass as a third-party content provider to
publish anything on the PATREON hosting service. Hosting service is a distinct term of art apart from
communications conduit and/or search/application providers. (See Anderson v. New York Tel. Co., 320 n.e.2d 647,
649 (N.Y. 1974) ) PATREON, INC. acts as a “content host” that stores, provides a cache, or otherwise provides
access to third-party content. (See Jack M. Balkin, Media Access: A Question Of Design, 76 Geo. Wash. L. Rev.
933. 936-38 (2008) ).

69. Commencing in early December 2017 a dozen CEASE AND DESIST [C&D] demands were
delivered by electronic messaging to Goodman and the General Counsel of PATREON, INC. complaining of
Goodman’s CSTT content. In these C&D demands Goodman and PATREON were noticed that Goodman was
distributing fraudulent and deceptive information about the Plaintiff on the PATREON platform. Again and again,
PATREON was noticed that Goodman was distributing false information about the Plaintiff that Goodman knew
was false, but nevertheless proceeded in reckless disregard to the truth. This has established the direct and
constructive knowledge of Goodman’s misconduct with the private intermediary PATREON, INC.

28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 29 of 65

70. PATREON mistakenly believes that they are universally shielded from liability by Section 230 of
the Communications Decency Act (47 U.S.C. § 230). PATREON nevertheless is liable for the aiding and abetting
of the wire fraud racketeering activates of Goodman and his CSTT players. As PATREON maintains relationships
with credit card processors that facilitate the wire transfers of monies to Goodman from so-called patrons, they are
facilitating Goodman’s CSTT racketeering enterprise.

71. Caveat: “Wire fraud is committed by a person who: having devised or intending to devise any
scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,
representations, or promises, transmits or causes to be transmitted by means of wire, radio, or television
communication in interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of
executing such scheme or artifice.” People v Alba 2014 NY Slip Op 24090 Decided on April 3, 2014.

72. To amplify in Morrow v. Black, 742 F.Supp. 1199 (E.D.N.Y. 1990) the court held the opinion that
a person who aids or abets in the commission of two or more acts may be held to have committed the acts. Relying
on Accord Petro-Tech, Inc. v. Western Co. of North America, 824 F.2d 1349 (3 Cir. *1204 1987).

73. The PATREON credit card wire transfers are not incidental to the Goodman scheme but are the
integral part of it. Pereira v. United States, 347 U.S. 1, 8-9, 74 S.Ct. 358, 363, 98 L.Ed. 435 (1954).

TA. Although repeatedly noticed with C&Ds, spoliation notices and other para-legal communications,
PATREON continues to allow Goodman to spread his smear campaigns and conduct his clandestine meetings with
CSTT players behind the “pay-wall”, away from the scrutiny and vetting of the general public. The secrecy
PATREON provides Goodman and CSTT proxies allows for confidential synchronization of smear campaigns and
distribution of fake narratives. PATREON profits from the facilitation of these activities.

75. The Court should consider that PATREON employs a content filtering system similar to the
concepis articulated in Stratton Oakmont, Inc. v. Prodigy Services Co., 1995 WL 323710 (N.Y. Sup. Ct. 1995). The
significance of Stratton v. Prodigy is that private intermediaries that have a content filtering system have less of a
claim to Section 230 immunity.

76. PATREON can suspend accounts, when it wants to, based upon obscenity. This logic can be
extended to cyber harassment and racketeering (wire fraud) in Goodman’s case. The Court’s attention is directed

towards PATREON’s suspension of accounts as part of their compliance with the recent amendments to the CDA by

29

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 30 of 65

the Stop Enabling Sex Traffickers Act (SESTA) and Allow States and Victims to Fight Online Sex Trafficking Act

(FOSTA), which became law 04/11/2018.

 

 

Ro]lingStone = Menu Read Next Fox News and the GOP Seem to Have Forgotten Who the President Is

prostitution,” vastly expanding liability for sites that host any content on which sexuality may
be discussed.

Because the law vaguely defines what speech can be interpreted as “supporting” prostitution,
websites like Craigslist have already chosen to remove their personals section rather than face
liability. Others such as Instagram have increased scrutiny of hashtags such as #yesastripper,
while Reddit has outright banned subreddits including r/Sexworkers. Just this week, fundraising
host Patreon suspended the accounts of numerous adult-themed creators. Any discussion of
sex work, or even sex in general, could potentially make a third-party host — from Twitter to
Google — liable for their users’ posts.

Although its stated purpose is the prevention of sexual abuse by means of cutting off access to
communication tools used by traffickers, SESTA-FOSTA has been widely criticized for
disregarding the needs of the communities it seeks to protect. Organizations that provide
services to people in the sex trades have reported an increase in harm since Congress passed
the bill in March. That harm is largely coming from traffickers, who accurately see sex workers
as newly vulnerable without online resources such as Craigslist or Backpage.com.

 

 

Figure 5. Suspension of accounts by PATREON
(https://www.rollingstone.com/culture/culture-features/sex-worker-advocates-lawsuit-internet-censorship-sesta-fosta-666783/ )

75. In Oakmont v. Prodigy the N.Y. Supreme Court found Prodigy responsible for offensive content in
part because of its active role in screening out material it found inappropriate (No. 31063/94, 1995 WL 323710
(N.Y. Sup. Ct. 1995) at *4). The decision of the N.Y. Supreme Court in Prodigy forced the passage of Section 230
to the CDA to override Prodigy’s practical effects. However, nothing in the language of Section 230 indicates that
Congress contemplated any type of absolute immunity. Congress enacted Section 230 believing that it was
“devising a limited safe harbor from liability” (Danielle Citron & Benjamin Wittes, The Internet Won’t Break, 86
Fordham L. Rev. 401, 404 (2017) (quoting S. Rep. No. 104-23 (1995))/ note 35, at 403 (emphasis added) ).

76. The behavior of PATREON, INC. has placed vicarious liability upon their enterprise via direct
and constructive knowledge of the Goodman and CSTT situation. Prevailing court decisions indicate that
PATREON can be held liable for aiding and abetting Goodman’s wire fraud racketeering scheme. The Plaintiff
claims that civil aiding and abetting applies to 18 U.S.C. § 1962(a) predicate acts (to include wire fraud). See Bank

Brussels Lambert v. Credit Lyonnais (Suisse) S.A., No. 93 CIV 6876 LMM, 2000 WL 1694322.
30

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 31 of 65

PLAINTIFF

77. The Plaintiff is a critical infrastructure protection (CIP) professional who obtained a stellar
reputation by performing ethical and competent work in critical infrastructure protection projects over decades The
Plaintiff [aka the undersigned] has been trained in the field of CIP as defined by Executive Order 13636, 2/12/2013,
“Improving Critical Infrastructure Cybersecurity”. In this regard the plaintiff holds specialized credentials, to
include: (1) California State certified Emergency Management Specialist, (2) Certified Homeland Protection
Associate II (Homeland Protection Professional Certification Board), (3) Certified in Homeland Security — III
(American Board for Certification in Homeland Security), etc.

78. A partial education record for the plaintiff’s studies in CIP is attached (courses offered by the
Federal Emergency Management Agency (FEMA) to include: Threat & Risk Assessment Course (4/2012),
Enhanced Threat and Risk Assessment (4/2012) and Critical Infrastructure Key Resources (CUR) Awareness
Course (1/2013).

79. Shortly after the Port hoax the Plaintiff became publically critical of the actions of CSTT
participating partners, “A study of the Port of Charleston evacuation and closure: How Live Action Role Play
(LARP) Simulations create Cognitive Threat Vectors”, June, 2017, viewed 2,511 times.
(https://www.slideshare.net/dgsweigert/port-of-charleston-evacuation-case-study-the-cognitive-threat-of-conspiracy4
theorists)

80. The constant barrage of deceptive CSTT YouTube broadcasts that are directed at the plaintiff
(some with over 40,000+ views) have forced the plaintiff to publish a book entitled, “Report: The Port of Charleston
Dirty Bomb Hoax and Social Media Liability”, 4/14/18, ISBN-10: 1717056792.

81. Goodman and CSTT role players have presented so-called “evidence” to the CSTT audience that
the Plaintiff:

e Is engaged in a pedophile network and has set up communication processes to enable human
trafficking of children,

e Is an operative of the “Covenant Church” and participates in a hitchhiker stalking network to
procure victims for human sacrifices,

e Is the son of an inventor that was working for deep state intelligence organizations to implement
technology that would facilitate the clandestine take-over of the U.S. government,

31

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 32 of 65

e While in the service of the U.S. Air Force established cocaine money laundering networks in
Nicaragua as part of the Iran-Contra scandal,

e While consulting to the U.S. National Security Agency established secret communications
networks to facilitate human trafficking amongst NATO general in Europe,

© Planned and executed the “dirty bomb hoax” at the Port of Charleston, S.C. for the purpose of
obtaining a lucrative contract from the U.S. Department of Homeland Security.

e Etc.

82. The Plaintiff has a property interest in his professional reputation and to be free of interference of
the likes of the defendants, CSTT role players and “goons” that delight in injecting themselves into the plaintiff's
affairs.

83. Note: a more exhaustive introduction of the plaintiff is provided in the damages section of this
complaint. Suffice to say the injuries sustained by the plaintiff as a direct and proximate cause of CSTT provide

standing pursuant to Article III of the U.S. Constitution (see DAMAGES).

FACTUAL ALLEGATIONS

84. The CSTT enterprise is separate and apart from Goodman, and although the CSTT confederation
portrays itself as a benevolent social movement dedicated to discovering the truth related to conspiracy theories and
to neutralize “deep state operatives”, it has nonetheless broken several federal and state laws in an open and
continuous fashion (see Plaintiff's Sixth (6") Request for Judicial Notice [6-RJN], Doc. 18, -1, -2, 08/28/2018).

85. It is believed that the moniker CrowdSource The Truth may have had a DBA record fraudulent
assigned. As discussed below, the myriad of corporate entities operated by Goodman has created confusion as to the
exact nature of the purported DBA.obtained by Goodman assigned as a DBA

86. CSTT’s Aim Is Not Merely to Act as a “News Channel” or “Journalistic Investigation
Source” but to Destroy Individuals It Targets and Disrupt CIKR. Goodman and his CSTT aligned confederates
seek to destroy the persons it targets and ensure their silence with compliance to Goodman’s coercion. These
attempts include inciting CSTT social media followers and proxies to file false police reports, “shut down”

(terminate) targeted social media channels, contact of places of employment of CSTT critics, having critics fired

32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 33 of 65

from lucrative jobs, etc. The same techniques (which were employed with the Port of Charleston) are designed to
disrupt the efficient operation of CIRK (as with the FBCA).

87. CSTT Confederates and Goodman Engage in Actions that Are Hegal, Tortious, Unethical,
and Violate of Federal Wire Fraud Statutes. CSTT, and its confederates, not only commit illegal, tortious, and
unethical actions but boast about them. These include:

e The closure of the Port of Charleston, South Carolina by a CSTT directed “dirty bomb hoax”
perpetrated directly by Goodman and his CSTT affiliates on 06/14/2017 relying on the spread of
frightening and destabilizing scam and hoax narratives.

¢ Making false statements to law enforcement to entangle Goodman enemies into unnecessary
police inquiries. This includes Goodman’s constant threats to see that people are arrested. The
most recent example the Capitol Heights Police Department, Maryland (see Plaintiff's Seventh
(7) Request for Judicial Notice [7-RJN], Doc. 26, -1, -2, 08/31/2018.)

e Inciting CSTT followers and proxies via Twitter to file false police statements to the Siskiyou
County Sheriffs Department, California.

e — Soliciting members of the public to “download” the confidential files of the Democratic national
Committee containing the P.I.1. of significant donors. This action violated the laws of the State of

New Jersey.

¢ Inciting CSTT followers with fraudulent reports that the Plaintiff attempted to assassinate a CSTT
role players with a Magic Chef Microwave Oven at a New Mexico hotel room.

e  Tortuously interfering with the evidence collection process of a criminal investigation in the courts
of the District of Columbia.

e Etc.

88. CSTT’s Dominant Objective Is Lucrative Fundraising. Goodman and his CSTT affiliates have
developed highly remunerative fund-raising techniques using several credit card wire transfer platforms; to include:
PATREON, Inc., PayPal, BitCoin, etc. These funds have provided Goodman with lavish trips to London, England,
New Zealand, Las Vegas, Nevada, Hollywood, California, Sanford, Florida, Washington, D.C., New Mexico, etc.

89. The lavish moniker and graphic “CrowdSource The Truth” appears on two YouTube social media
channels and the PATREON.COM channel. These channels post instructions on how to wire funds to the YouTube
channel moderator “Jason Goodman” of “CSTT”. One CSTT channel is listed under the name YouTube name

“Jason Goodman” and carries the CSTT banner.

(https://www. youtube.com/channel/UC8Cl9QaRtuW9CNjP7pP4BBQ)

33

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 34 of 65

90. Wire transfer instructions encouraging the use of crypto currencies (increasing difficult in tracking
of such funds), are published for the general public on these social media channels. The CSTT YouTube channel
solicitation proclaims:

Become a Sponsor of Crowdsource the Truth
http://paypal.me/crowdsourcethetruth

monthly sponsorship on Patreon
https://www.patreon.com/crowdsourceth...

BTC - 14y2bEJ484DTbQwthX51VWpcRtk9Q7kmQQ _ [BitCoin]

ETH - 0x07a23 AcOEBb5936d60A8cBfE07D64A579Cc756c9 § [Etherum]

LTC - LVP2d143QjPvlJaJpqgPHzQzv2qSQCDnbd — [Litecoin]
email truth@crowdsourcethetruth.org

_ SPECIFIC ALLEGATIONS

I. CSTT OPERATES AS A RACKETEERING ENTERPRISE THRU THE
ABUSE OF MDSI BY GOODMAN

91. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 90 of this Complaint as though set forth in full herein.

92. Based on the foregoing it is hereby alleged that defendant Jason Goodman is an owner, agent,
and authorized representative, employee, managing director or manager of MDSI and/or CSTT. Defendant
Goodman is a culpable party separate and apart from MDSI / CSTT enterprises and receives financial benefit from
engaging CSTT in wire fraud through the use of non-legal entities (legal nullities) to finance the dissemination of
materials that impact interstate and foreign commerce. Mr. Goodman maintains an address at: #6s, 252 7th Avenue
New York, N.Y. 10001. Goodman coordinates these activities via his New York City apartment described as the
“CSTT HQ [Headquarters] communications hub”.

93. The common racketeering purpose amongst the CSTT role players is the need to create a
perceived deep state swamp “bogey man” that drives audience members to donate huge amounts of funds to
Goodman and his ilk. Goodman maintains the structure of the enterprise through the use of CSTT affiliates and role
players that come and go; such as: George Webb Sweigert (“George Webb”) of Maryland, Quinn Michaels (aka
Korey Atkin) of Nevada, Marshall Richards (aka Rock Hudson and Deep Uranium) of North Carolina, Dr. Jerome

Corsi of Virginia, Joe Napoli of Orange County, California, acting presumably with the alias “Casey Whalen”

34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 35 of 65

(W/D), etc. [ joe@launchpathes.com, Joseph M. Napoli Executive Search, dba LaunchPath, and/or
jmartinnapoli@gmail.com , and/or Twitter: @joenapoli7 ], Robyn Gritz, Michael Moore (aka Thomas Paine), etc.

94. All of these partners contributed to the acquisition of monies derived from the pattern of ongoing
racketeering activity to invest in the enterprise, to acquire control of the enterprise through a pattern of racketeering
activity, or to conduct an enterprise through a pattern of racketeering activity. §§ 1962(a)-(c).

95. The CSTT enterprise, under Goodman’s active direction and participation, operates to (1)
transmit, distribute and publish false narratives which amount to propaganda and to (2) terminate, squeich, quash
any opposing views by rivals, third parties or other victims. This is a form of on-going racketeering activity.

96. Defendant Goodman is the chief benefactor of the financial remuneration and monies collected
from public solicitation and appeals for sponsorships, gifts and tributes. In many respects Goodman is both a liable
“person” and the “enterprise” itself. 18 U.S.C. § 1962(d). Such solicitations occur on a daily basis on the CSTT
YouTube.Com channel and represent on-going racketeering activity.

97. Goodman relies upon MDSI, a New York registered cooperation, via the use of an unregistered
fictitious name (CSTT), that has not complied with state business regulations regarding the solicitation of funds
from the general public by corporations with fictitious names. Failure to follow state corporate regulatory
compliance is an instantiation of the pattern and practice of this RICO enterprise.

98. As stated on the web-site for the State of New York Department of State, Division of
Corporations, “Certificate of Assumed Name Domestic and Foreign Corporations: A domestic or foreign
corporation may conduct or transact business under an assumed name (commonly referred to as a D/B/A) by filing
a Certificate of Assumed Name pursuant to Section 130 of the General Business Law.” MDSI has apparently nevei
attempted to comply with this law, although Mr. Goodman informed the public to the contrary in a YouTube video
broadcast.

99. In the YouTube video broadcast, featuring Goodman, entitled, “Wall Street Puppetmaster?”
appearing on the “Jason Goodman” channel, published 12/6/2017.
(https://www.youtube.com/watch?v=p1dS5plxO60)

Mr. Goodman comments:

35

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 36 of 65

01:03: GOODMAN. “Because these are the same people that have been telling you that I have a fake
corporation. I guess they have never heard of a D/B/A? 21% Century 3D? I might have another
corporation that’s “doing business as” 21 Century 3D? Is that possible? “.

100. | A YouTube channel entitled, “21S Century 3D”, or “21¢3D” does carry content from Mr.
Goodman. However, records checks in the State of New York have not turned up any D/B/A (doing business as)
for 21c3D or 21 Century 3D (assuming a Section 130 Certificate of Assumed Name has been filed).

101. As stated by Mr. Goodman’s fraudulent representations in the 12/6/2017 YouTube video
broadcast (Wall Street Puppermaster?) he had the ability to legally collect funds from sources such as PayPal and
PATREON. Mr. Goodman insisted that he indeed had legal authority that allowed the solicitation of funds from
the pubic — whether from CSTT or 21c3D. Apparently, both entities are a legal nullity and are not authorized to
transact business in the State of New York pursuant to Section 130.

102. CSTT’s wire transfer financial intermediaries PATREON and PayPal (credit card payment
transactions processors) have allegedly been provided fake and fraudulent information by Goodman on
PATREON/Paypal subscriber agreements.

103. Members of the public that were solicited by Goodman and have contributed funds to CSTT (via
PayPal and PATREON) have allegedly detrimentally relied on Goodman’s fraudulent assertions and promises as to
the legality of his businesses (MDSI, 21¢3D, DBAs, etc.). Further, it is alleged the name “CrowdSource The
Truth” is a legal nullity and has no legal significance with the State of New York. Caveat: Goodman has
apparently submitted CSTT artwork to the Patent and Trademark Office for trademark protection.

104. The use of non-legal names that are a legal nullity, to solicit funds from the general public, reflects
a predicate act of wire fraud pursuant to 18 U.S. Code § 1343 - Fraud by wire, radio, or television. The activities
described in Count One represent a pattern and practice of the RICO enterprise and unmistakably constitute the

kind of conduct Congress sought to deter.

I. COMPUTER FRAUDS RELIED UPON BY MDSI / CSTT FOR CLOSURE OF
THE PORT OF CHARLESTON

105. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |

through 104 of this Complaint as though set forth in full herein.

36

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 37 of 65

106. The closure of the Port of Charleston, South Carolina by Goodman and his CSTT role players is
itself a predicate act of several wires frauds. The chronological events that initiated the Port Hoax on 6/14/2017 are
as follows:

e Incident A. Mr. Goodman’s phone call to the U.S. Coast Guard Charleston Section duty officer
at 843-740-7050 while broadcasting LIVE to 2,117 audience members, and

e Incident B. A request by Mr. Goodman, three (3) minutes after the call to 843-740-7050, to
tweet to the U.S. Coast Guard 7" District Headquarters Twitter account the following message
“DIRTY BOMB — PLEASE INVESTIGATE — MAERSK MEMPHIS”. Subsequently a
purported 8,000 Twitter impressions were made of that message (tweet).
107. Goodman insisted on the tweet (creating 8,000 Twitter impressions [aka “Twitter Storm”) to
ensure the Memphis Maersk would — indeed — be stopped an inspected. As seen on video, when Goodman was
unsatisfied with the level of commitment by the U.S.C.G. Charleston Section duty officer and the apparent lack of a

dramatic incident response, he then waited three (3) minutes and induced his audience to create a foreseeable

“Twitter Storm” to “drive home” the point for the U.S.C.G. 7" District Headquarters (for 2K+ “live” viewers).

108. The primary purpose of the “dirty bomb warning” tweets to the 7 District Headquarters Twitter
account was to force the illegitimate search of diplomatic containers on the Maersk Memphis. The CSTT sponsored
radiological device warning was a ruse to accomplish the goal of obtaining illegitimate publicity to grow the CSTT
social media channels. This was accomplished via widespread media coverage (see N.Y. Times and C.N.N.
articles).

109. Goodman crafted the message “DIRTY BOMB — PLEASE INVESTIGATE ~- MAERSK
MEMPHIS”, which was fraudulent on its face and was transmitted by CSTT role players for the sole purpose to
defraud the government as explained below.

VIOLATIONS OF THE COMPUTER FRAUD AND ABUSE ACT (CFAA), 18 U.S.C. 1030

110. The actions of MDSI/CSTT coordinator Goodman during Incident (B) violated the provisions of

the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030, which states in relevant part:

18 U.S.C. § 1030 (5) (A)

knowingly causes the transmission of a program, information, code, or command, and as a result of

such conduct, intentionally causes damage without authorization, to a protected computer;

111. The admonishing, solicitation and inducement of 2K+ audience members (LIVE on air) to

transmit the Twitter message “DIRTY BOMB — PLEASE INVESTIGATE — MAERSK MEMPHIS?” is a soft-style

37

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 38 of 65

cognitive distributed denial of service attack (DDoS attack). This is similar to a mass phishing e-mail attack
(cognitive deception). This is a mass deception perpetrated upon the public for the purposes to defraud those taking
action.

112. To amplify, in 2011 the Sixth Circuit Court of Appeals addressed DDoS-style attacks in Pulte
Homes, Inc. v. Laborers’ Intern. Union of North America, 648 F.3d 295 (6th Cir. 2011). The Pulte Homes case did
not use the same terminology per se (DDoS attack); but, did deal with a labor union’s concerted denial of a targeted
company’s use of phone systems and e-mail limiting the ability to do business!.

113. Suffice to say, that the 8,000 CSTT inspired tweets to the 7" District Headquarters, insisted upon
by Goodman, were unnecessary as Goodman had already confirmed that the Charleston Sector duty officer was
aware of the “dirty bomb” threat three (3) minutes prior to Goodman’s twitter storm inducement.

114. As seen in the video entitled, “Clear and Present Danger (Calm Before the Storm?)
#maerskmemphis”, 6/14/2017, several MDSI/CSTT racketeering enterprise players make their appearance (S9K+
views).

During the “Clear and Present Danger” video.

At 49:00. WEBB. “The fact that, we were giving the warning for the next 9/11. [GOODMAN. That’s
right]. To the members of Congress. So they are now forewarned.

At 49:20. WEBB. There is a plan under foot right now, again from the Intelligence Community, dirty

bomb is being thrown around. Quite a bit. There is a dirty bomb plan for a major U.S. city. [GOODMAN.

Unintelligible] ... I believe it is going to be Memphis. [GOODMAN. Whos}. I will just say that right

now.”

115. The premeditated character of this cognitive cyber-attack is illustrated in the YouTube video
entitled, “George Webb Continues the Deep Dive Into Pakistani ISI - NATO Rat Line”, 5/27/2017, (three weeks
before the “dirty bomb hoax”) Goodman is holding the camera and interviewing “George Webb” [Sweigert].

116. This indicates an intent to defraud — three (3) weeks prior to the 6/14/2017 incident.

02:50: WEBB. There is also going to be a ship involved. It is going to be Maersk Shipping Lines. [he
spells] MAERSK. And it is also going to be this ... special focus — the Memphis.”

03:00: WEBB. The Memphis. The ship Memphis. Don’t know why. My contact [Deep Uranium] has
about five (5) U.S. intelligence sources that worked in drug interdiction.

 

‘ https://shawnetuma.com/2013/1 0/09/yes-case-law-says-it-really-is-a-cfaa-violation-to-ddos-a-website/
38

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 39 of 65

03:11: WEBB. The Maersk is going to be. We want to track the Maersk. Every day, since the last ...
since 1999 basically.”

( https://www.youtube.com/watch?v=ekricw2WAbU&t=6726s )

117. It is a crime to utilize a protected interest computers (such as those connected to the Internet) for
the facilitation of a fraud. Quoting the CFAA (in relevant part:

18 U.S.C. § 1030(a)(4);

knowingly and with intent to defraud, accesses a protected computer without authorization, or

exceeds authorized access, and by means of such conduct furthers the intended fraud and obtains

anything of value, unless the object of the fraud and the thing obtained consists only of the use of the
computer and the value of such use is not more than $5,000 in any 1-year period . ..

118. In Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121, 1123
(W.D. Wash. 2000), a civil case involving section 1030(a)(4), the court favored an expansive interpretation of
“intent to defraud.” In denying the defendant’s motion to dismiss, the court held that the word “fraud” as used in
section 1030(a)(4) simply means “wrongdoing” and does not require proof of the common law elements of fraud,
Id. at 1126 (construing United States v. Czubinski, 106 F.3d 1069, 1078 (ist Cir. 1997)). Thus, the plaintiff in
Shurgard stated a sufficient cause of action under section 1030(a)(4) by alleging that the defendant participated in
“dishonest methods to obtain the plaintiff's secret information.” Jd. Shurgard. Quoted in relevant part from
Prosecuting Computer Crimes, Computer Crime and Intellectual Property Section, Criminal Division, Published by
Office of Legal Education Executive Office for United States Attorneys (page 29)
(https://www. justice. gov/sites/default/files/criminal-ccips/legacy/2015/01/14/ccmanual.pdf).

VIOLATIONS OF THE TERRORIST HOAX IMPROVEMENTS ACT OF 2007, 18 U.S.C. § 1038

119. The content of the warning tweet crafted by Goodman (“DIRTY BOMB — PLEASE
INVESTIGATE — MEMPHIS MAERSK”) was itself a violation of 18 U.S.C. § 1038, Terrorist Hoax
Improvements Act of 2007. The tweets (creating 8,000 impressions for the 7 District) transported a false message
designed to force an illegitimate search of the Memphis Maersk by the U.S. Coast Guard.

120. The Plaintiff has reason to believe, based on the totality of CSTT shows (30+) featuring Rock
Hudson (aka Okey Marshall Richards) that the “dirty bomb” warning was a ruse created by Richards / Webb and
Goodman to force the illegitimate inspection of the Memphis Maersk to bring applause and audience approval to
CSTT role players.

39

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 40 of 65

121. The foregoing reflects a predicate act of wire fraud in violation of 18 U.S. Code § 1343 - Fraud by
wire, radio, or television, 18 U.S. Code § 1030 and 18 U.S. Code § 1038. The activities described in Count Two
represent a pattern and practice of the RICO enterprise and unmistakably constitute the kind of conduct Congress

sought to deter.

Il. FRAUDULENT PRESENTMENT OF THE “HUDSON INTELLIGENCE
GROUP” TO THE PUBLIC FOR THE PURPOSE OF ILLEGITIMATE
FUND-RAISING

122, Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 121 of this Complaint as though set forth in full herein.

Six weeks after the 6/14/2017 Port of Charleston debacle, Goodman commissioned a CSTT special service
known as the “Hudson Intelligence Group”. A renamed character “Rock Hudson” was introduced, which was Okey
Marsall Richards (the source of the dirty bomb hoax).

123. In a YouTube video, entitled “Hudson Revealed”, 8/14/2017, (on the Jason Goodman channel),
(20K-+ views) the following description is provided:

Published on Aug 14, 2017

With over 40 years of military, intelligence and clandestine experience, confidential Crowdsource operative

codename: HUDSON steps forward after months in the shadows.

While operating in the background, Mr. Hudson has provided guidance and information assisting George
and Jason daily for the past several months.

Pressure mounts as the real possibility of a coup d'etat in America grows each day.

CONTINUED INTEREST IN THE PORT TO SUPPORT FUND-RAISING
124. During the interview between Goodman and Rock Hudson (Marshal Richards), Hudson
proclaims:

39:18. HUDSON. [Source of dirty bomb hoax tip] In regards to George Webb, I have a tremendous
respect for Webb.

39:33. HUDSON. George is just an amazing ... what a mind.
39:39: GOODMAN. Yeah.

40:20: HUDSON. We have documents from the United Nations - UNODC. [United Nations Office on
Drugs and Crime] And so here is what we know — not, not from us. But, from what we have been able to
find out using their own documentation. [ am sure that they are not going to like the idea that we have
them. [Laughter]

40

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 41 of 65

40:40: HUDSON. They need to keep things more secure. Is all I can say. [Goodman laughs]

40:47: HUDSON. We know for a fact that 425 million cargo containers are transported each year — in
the world -- [Goodman — uh huh] that represents over 90% of the world’s total trade. [Goodman —
Amazing]

41:18: HUDSON. Charleston, South Carolina is a port hub. [Goodman — right]. These hubs, depending
on the security protocols that they are using that, that day for that ship. They can process 1,500 to 50,000
containers per day.

41:48: HUDSON. Based on the United Nations own meta-data in order for a port hub to process 50,000
containers in a 24 hour period is 2,083 containers per hour. [Goodman — seems like a lot]. [Laughter]
Well, let’s break it down further — 35 containers per minute. [Goodman — wow].

42:33: HUDSON. Because they are making such an effort to determine if a container is safe or not safe.
They ought to be ashamed of themselves.

( https://www.youtube.com/watch?v=T WUI8gDPFx0 )

125. The aforementioned video is one of thirty plus (30+) videos that attempt to incite unnecessary
angst, fear and concern with the general public at large for the main purpose of collecting funds, donations, tributes
and gifts to “continue on the work of bringing you the truth”. The premise that Mr. Goodman is somehow a
qualified “investigative journalist” interviewing an “intelligence expert” with five (5) other intelligence affiliates
(see Hudson Group) is fraudulent on its face.

126. To quote Mr. Goodman from the YouTube video “Sunday with Charles - (Special Wednesday
Hammer Drop Edition) Bonnie and Clyde, 12/6/2017 (21+ views):

2:32:00 GOODMAN. And you know, as I have said, we have gotten over the past several months a lot of

news from Mr. Hudson and the various members of the Hudson Group — that I am in touch with. While

he is not broadcasting with us. And, uh. [emphasis added]

127. Using such fraudulent video content to solicit funds from the public is an honest services fraud.
18 U.S. Code § 1343 - Fraud by wire, radio, or television. The activities described in Count Three represent a
pattern and practice of the RICO enterprise.

128. Note: In this regard, the "materiality" test, requires that the defendant possessed a fraudulent intent
and made "any misrepresentation that has the natural tendency to influence or is capable of influencing" the victim
to change his behavior. United States v. Vinyard, 266 F.3d 320 (4th Cir. 2001).

129. As the four essential elements of the crime of wire fraud are: (1) that the defendant voluntarily and

intentionally devised or participated in a scheme to defraud another out of money (creation of the hoax and scam

41

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 42 of 65

Hudson Intelligence Group); (2) that the defendant did so with the intent to defraud (Goodman knew H.I.G. was a
sham consisting only of Okey Marshall Richards); (3) that it was reasonably foreseeable that interstate wire
communications would be used (fund-raising pleas via PATREON),; and (4) that interstate wire communications
were in fact used (use of PATREON credit card transfers).) Citing Manual of Model Criminal Jury Instructions for
the District Courts of the Eighth Circuit 6.18.1341 (West 1994)),
130. These CSTT / Goodman public assertions are fraudulent and based are illegitimate data to produce
unnecessary public alarm and concern about maritime container safety.
131. These deceptive assertions are yet another instantiation of a fraudulent publicly distributed
deception to defraud CSTT patrons and sponsors (PATREON/PayPal).
132. The use of fraudulent deceptions disguised as news reports to solicit funds from the general public
reflects a predicate act of wire fraud pursuant to 18 U.S. Code § 1343 - Fraud by wire, radio, or television. The
activities described in Count Three represent a pattern and practice of the RICO enterprise and unmistakably

constitute the kind of conduct Congress sought to deter.

IV. CONSPIRACY TO DEFRAUD THE UNITED STATES THROUGH THE USE
OF THE INTERSTATE WIRES

133. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 132 of this Complaint as though set forth in full herein.

134. The actions of Goodman and CSTT role layers (Webb-Sweigert / Richards) on 6/14/2017
significantly disrupted the operations of the U.S.C.G., F.B.1., National Guard, Sheriff's Department, etc. at the
Charleston Sector and the 7" District Headquarters (aka Unified Command). Such actions by this trio were
fraudulent on their face and in violation of 18 U.S.C. § 371.

135. This CSTT publicity stunt had the effect of “impairing, obstructing or defeating the lawful
function of a government department”. Hass v. Henkel, 216 U.S. 462 (1910). The CSTT conspirators of 6/14/2017
also interfered with and obstructed one of the lawful government functions by deceit, craft or trickery. As noted in
Hammerschmidt v. United States, 265 U.S. 182 (1924) “It is not necessary that the Government shall be subjected to
property or pecuniary loss by the fraud, but only that its legitimate official action and purpose shall be defeated by

misrepresentation, chicane or the overreaching charged...”.

42

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 43 of 65

136. In violation of 18 U.S.C. § 1030(a)(4) Goodman relied upon a third-party computer to commit the
fraudulent misrepresentation. Goodman used his personal computer to access the wires of the Internet and access
the third party Web site known as “VESSELFINDER.COM”. In the video, entitled “Clear and Present Danger
(Calm before the Storm?) #maerskmemphis”, 6/14/2017 (59.5K+ views), Goodman is seen accessing
“VESSELFINDER.COM” on a large format television screen completely exposed to the 2K+ audience members.
Goodman displays the “VESSELFINDER.COM” web-site to the audience beginning at time marker 1:53:15.
Goodman then begins tracking the Memphis Maersk.

1:50:34: GOODMAN. JOE NAPOLI says eight minutes.

1:50:37: WEBB. What?

1:50:38: GOODMAN. JOE NAPOLI says eight minutes. Joe, is that two clicks. GW.

1:50:50: GOODMAN. OK, you can find the Maersk live. OK, I’ve got a .. I’ve got a thing here that’s
going to give us the Maersk live.

1:51:04: GOODMAN. What I can do is once it goes live on the iPad ...
1:51:06: WEBB. Did he say it’s going to be there in eight minutes?

1:52:50: WEBB. Is the Maersk on the move? Is the Maersk on the move? Is the Memphis on the move?
Or is it stationary?

1:52:56. GOODMAN. [Looking at VesselFinder.Com as display is broadcast to audience] Well, we’ve
got a live map of the position of the Maersk Memphis right here, up on the screen.

137. Goodman exceeded the authorization provided by VesselFinder.Com once he rebroadcast the
vessel tracker display to his 2K+ audience members. The terms and conditions of the VesselFinder.com web-site

state in relevant part:

(https://www.vesselfinder.com/terms)

(3) Licence to use website

Unless otherwise stated, we or our licensors own the intellectual property rights in the Service and
material on VesselFinder. Subject to the licence below, all these intellectual property rights are
reserved. You may view, download for caching purposes only, and print pages, photos, news, data and
all other information from the Service for your own personal use, subject to the restrictions set out
below and elsewhere in these Terms. You must not:

e republish material from this website (including republication on another website) without
appropriate accreditation to VesselFinder.com or a backlink to www. vesselfinder.com;
sell, rent or sub-license material from the website;
show any material from the website in public without mentioning VesselFinder.com as a source;
® reproduce, duplicate, copy or otherwise exploit material on our website for a commercial purpose,

43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 44 of 65

e redistribute material from this website except for content specifically and expressly made availablq
for redistribution.

138. When Goodman re-broadcast the VesselFinder.Com display for commercial purposes (to the
CSTT 2k+ audience) Goodman exceeded the license of the web-site and its grant of authorized use (see: “You must
not: reproduce, duplicate, copy or otherwise exploit material on our website for a commercial purpose”).

139. It was a violation of 18 U.S.C. § 1030(a)(4) to exceed the privileges of the VesselTracker.Com
web-site to use the content in a rebroadcast format. Further, it was a violation of 18 U.S.C. § 1030(a)(4) for
Goodman to have used the wires of the Internet to access the protected computer (VesselTracker.Com) and to
retrieve information that would be used in a fraudulent presentation made to the government.

140. The use of a CFAA protected computer (VesselTracker.Com) to fashion the fraudulent message
was intrinsic to the offense — not some ancillary system that was indirectly accessed. To the contrary, the location
of the Memphis Maersk was the integral piece of the fraudulent narrative that a radiological explosive threat
presumably existed for the citizens of the City of Charleston, requiring CSTT notifications and warnings to the U.S.
Coast Guard.

141. The foregoing information indicates that Goodman violated (1) 18 U.S.C. § 1030(a)(4) to obtain
information intrinsic to the creation of a fraudulent representation and (2) that Goodman violated 18 U.S.C. § 371
when this fraudulent representation was transmitted to the U.S. government. The activities described in Count Four
represent a pattern and practice of the RICO enterprise.

142. It is alleged that all wrong-doers and/or defendants (Goodman) did unlawfully, willfully and
knowingly attempt to commit an offense against the United States, that is, wire fraud, in violation of 18 U.S. Code §

1343.

V: TRANSMISSION OF MURDER FOR HIRE DISCUSSIONS ON THE
DARKNET

143. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |

through 142 of this Complaint as though set forth in full herein.

44

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 45 of 65

144. In a video production of a discussion group posted on the YouTube channel “Defango”, entitled
“After Hours | Danger Zone Quinn Exposed + goodman Darknet woes”, 12/10/2017 (@.7K+ views) a discussion
member (“Billy Bob”) claims that Quinn Michaels (Korey Atkin) lived in his garage for three (3) weeks.

145. An exchange takes place between “Defango” and “Billy Bob” (landlord to Quinn Michaels).

7:00 DEFANGO. “Is this the same Quinn Michaels that has been going on CrowdSource The Truth?

07:03 BILLY BOB. Yeah, man. And while he was here (Quinn Michaels) he was actually talking to
Jason Goodman. That Jason Goodman guy, that you always talk about on your show.

07:11 DEFANGO. Yeah
07:12 BILLY BOB. And they were, like, talking about putting bounties on you and all kinds of stuff, man.
They really don’t like you. I don’t know why. Looks like you guys are both, you know, “CrowdSourcing
the truth”. I don’t get why you guys are fighting, man. You know. It’s kinda weird.

07:28 DEFANGO. Yeah. Did you said [sic]. You said putting ... you said they were trying to put out ..
what on me?

07:32 BILLY BOB. They were trying to like put out hits on the dark web .. and they were trying to put
hits on you ... try to offer bounties. There’s like bounty rewards right now for information on you.”

( https://www.youtube.com/watch?v=w9qfq IjYss&t=446s )

146. This type of information regarding Quinn Michaels and the alleged use of the DarkNet is
troubling. Mr. Michaels-Atkin has made dozens (50+) of YouTube video productions that address doomsday cult
like subject matter with a moniker known as “#TeamTyler”.

147. The foregoing activities discussed in Count Five represent violation of 18 US.C. § 1958, Murder
for Hire. A single interstate telephone call will furnish Federal jurisdiction. United States v. Perrin, 580 F.2d 730,
733 (Sth Cir. 1978), aff'd, 444 U.S. 37 (1979); United States v. Pecora, 693 F.2d 421 (Sth Cir. 1982).

148. The activities described in Count Five represent the transmission of information via the interstate
wires which contains prohibited content and is a pattern and practice of the RICO enterprise. It is the type of

conduct Congress sought to prevent with the Federal RICO Act.

VI: TRANSMISSION OF HOAX ASASSINATION PLOTS FOR THE PURPOSE
OF DEFRAUDING THE PUBLIC

QUINN MICHAELS MICROWAVE ATTACK IN NEW MEXICO

45

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 46 of 65

149. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 148 of this Complaint as though set forth in full herein.

150. Defendant Goodman maintains close contact with Mr. Michaels-Atkin, as noted in the YouTube
video production “Jason Goodman Calls Lift the Veil”, 4/6/2018 (13.2K+ views).

1:01:28 GOODMAN. “He [the undersigned] somehow knew that Quinn Michaels was in Vaughn, New

Mexico. How did he know that, Nathan? Unless he, or someone he is communicating with, is following

Quinn. Quinn was shocked to learn that Dave Acton Sweigert knew his location [Michaels]. Because I

didn’t even know his location and I had just left hanging out with him in South Dakota. He [Michaels] and

. Lwere in close communications every day. Quinn has become a very close friend of mine. And I speak
to him all the time. I care about Quinn, I don’t want anything bad to happen to him. He is a nice guy. |
don’t want anything bad to happen to anybody. I want the people that we are talking about to meet justice.

Whether that is going to jail or stripped financially penalty or losing the ability to do the malicious acts

their doing.” [emphasis added]

151. Plaintiff's affirmative defense: as a preliminary matter the plaintiff denies — in its entirety — that
the undersigned knew of the location of Mr. Michaels in Vaughn, New Mexico. Defendants Goodman/Michaels
have continually pushed this fraudulent narrative that the undersigned is somehow involved in an attempted
“assassination plot” as Mr. Michaels suffered the explosion of a bleb attached to his lung in Vaughn, New Mexico.

152. In YouTube video, entitled, “Serco's Four Horsemen and the North Tower on 9/11 with Special
Guest David Hawkins”, May 29, 2018, at 1.00:01 Goodman proclaims:

01.00:01: GOODMAN. | do want to come back to one topic, though, can I? So you spoke about the

magnatron and this is amazingly coincidental. That you would bring this up in our conversation, today. I

have mentioned to you in the past ... uh ... my associate Quinn Michaels. And in about December Quinn

suffered a spontaneous collapse of his lung.....

01.00:37: GOODMAN. But, we speculated at the time .. uh .. that it could have been caused by a

microwave weapon.

153. Plaintiff affirmative defense: Again, the undersigned denies any notion — in its entirety — that he
has some knowledge about microwave weaponry, has used such weaponry, has become familiar with such weaponry
or has any operational weaponry. The notion that the undersigned is involved in microwave weapons, uses such
weapons, has a background in such weapons, or any other extrapolation of this notion is hereby denied.

154. In the YouTube production “The Anonymous DarkNet Cult of Michael”, March 29° 2018, (32.5K+4

views) Mr. Goodman proclaims:

14:52. GOODMAN. And I would recommend that the people that may or may not be pursuing Quinn
should do the same thing.

46

 
10

1]

. 12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 47 of 65

15:00: GOODMAN. You and I saw some evidence that indicated that David Sweigert [the undersigned]
was aware of your [Quinn] location in Vaughn, New Mexico. How could he have possibly known that?

155. Plaintiff affirmative defense: Once again, the Plaintiff denies all insinuations, allegations and
accusations that I had any knowledge of the whereabouts of Quinn Michaels (Korey Atkin) when Mr. Michaels
suffered the ruptured bleb on his lung which occurred near Vaughn, New Mexico in December 2017.

156. The entire narrative described above is fraudulent and designed to increase angst amongst CSTT
community members that somehow Quinn Michaels was in danger of death and/or series bodily injury because of
action undertaken by the plaintiff. This narrative was designed to increase donations, contributions, increase
sponsorships and drive further views and viewership — all at the plaintiffs expense who suffered great damage to his
property interest in a professional reputation.

157. The foregoing reflects a predicate act of wire fraud in violation of 18 U.S. Code § 1343 - Fraud
by wire, radio, or television. The activities described in Count Six represent a pattern and practice of the RICO

enterprise and unmistakably constitute the kind of conduct Congress sought to deter.

Vil: CSTT RELIANCE ON MALICIOUS STATE ACTORS TO DENY THE CIVIL
RIGHTS OF THE PLAINTIFF

158. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |
through 157 of this Complaint as though set forth in full herein.

159. Based on the totality of broadcasts conducted by Mr. Goodman and disgruntled ex-F.B.1. special
agent Robyn Gritz and “deep cover” ex-F.B.I. source “Thomas Paine” (Michael D. More) of the alt-right social
media site “True Pundit”, there appears to be evidence that official computer resources (Criminal Justice
Information System [CJIS]) of the F.B.I. New York field office have been used to conduct intelligence research on
CSTT targets; such as the Plaintiff [see Plaintiff’s Fifth (5) Request for Judicial Notice [5-RJN], Doc. No. 14-1,
08/24/18].

160. If true, a conspiracy would exist to deny the Plaintiff his AMENDMENT IV right to privacy and
his AMENDMENT V right to a secure property interest in his professional reputation. Based on the totality of facts
it is alleged that (1) former F.B.I. employee Gritz and her alleged (2) former F.B.I. agent co-role CSTT player Paine

47

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 48 of 65

(Moore) and (3) current F.B.I. Special Agent Brittany Custer clandestinely used State-owned computer systems
(CHS) to illegitimately gather intelligence on the Plaintiff.

161. It has been stated on several YouTube videos by CSTT role player Webb-Sweigert and Goodman
that Gritz / Paine (Moore) have significant contacts within the F.B_I. Goodman has insinuated that he has very close
law F.B.I. contacts (presumably Special Agent Brittany Custer) that have “guided” him in obtaining evidence
against the undersigned — and others.

162. Goodman’s bold statements that he allegedly (presumed to be another falsehood) engaged the
New York City field office of the F.B.1. to investigate the Plaintiff are another public deception. Goodman’s
statements that the F.B.I. was “extremely interested” in the Plaintiff for the purported crimes of “distributed
defamation” is another public deception.

163. Public insinuations have been made by Goodman that “evidence” and “proof” are in his
possession that seemingly. only the F.B.I. could provide— e.g. the purported cell-phone position reporting of the
Plaintiff’s location prior to the Quinn Michaels (aka Korey Atkin) assassination attempt near Vaugh, New Mexico.

164. To this point, the situation has become so infamous that a law professor and licensed attorney,
with a Twitter following of 501K followers, has publically called for the investigation of Gritz, Paine, Goodman andi
Webb-Sweigert. Quoting recent tweets in relevant part:

Seth Abramson @SethAbramson Jun 21

 

19/ Robyn Gritz—a disgruntled former FBI employee who describes herself as a good friend of Flynn—
has been cited by True Pundit, co-interviewed with "Thomas Paine" (True Pundit editor-in-chief) and says
she's met "Thomas Paine" through a mutual acquaintance, George Webb Sweigert.

NOTE10/ If the media or FBI wants to investigate, here's an interview list: Bannon Flynn Giuliani
Goodman, Jason (Sweigert co-host) Gritz Kallstrom Osgood, Michael * Paine ** Prince Trump Jr.
Sweigert * Led Weiner probe at NYPD *while donating to Donald Trump*. ** Identity TBA.

165. Gritz , Paine and Goodman discussed (at length) the tweets of Mr. Abrahasom in a YouTube video
entitled, “Retired FBI Special Agent Robyn Gritz and True Pundit's Thomas Paine On the OIG Report”, 6/23/2018

(18.9K+ views) ( https://www.youtube.com/watch?v=ZTDa7w4koko&t=1526s ). It was noted by the group that

48

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 49 of 65

Goodman could plausibly hide behind the F.B.I. policy requiring written approval by the U.S. Attorney General to
question “journalists”, as Goodman is fond of calling himself.

166. Mr. Abramson has averred that resources within the New York City F.B.I. field office maintain a
“cozy” relationship with some of these entities — such as Goodman, Webb-Sweigert, Gritz or Paine (Moore). If
active duty F.B.I. agents — such as Special Agent Brittany Custer -- are assisting any of the aforementioned
individuals with the results of queries and results from official databases, networks or CJIS then the aforementioned
individuals have been clothed as state actors.

167. The misuse of official F.B.I. resources (databases, networks, CJIS, etc.) to further the Goodman,
Webb-Sweigert, Gritz and Paine (Moore) conspiracy violates the anti-conspiracy sections of 42 U.S.C. § 1985(2)
(Obstructing justice; intimidating party, witness, or juror) and § 1985(3) (Depriving persons of rights or privileges).

168. Additionally, the foregoing reflects a predicate act of wire fraud pursuant to 18 U.S. Code § 1343
- Fraud by wire, radio, or television. The activities described in Count Seven represent a pattern and practice of the

RICO enterprise and unmistakably constitute the kind of conduct Congress sought to deter.

VIII: TRAFFICKING IN PERSONALLY IDENTIFIABLE INFORMATION FOR
THE PURPOSE OF DEFRAUDING THE PUBLIC

169. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 168 of this Complaint as though set forth in full herein.

170. In early June, 2017 Goodman was personally involved in the possession, distribution and possible
alteration of files which were the stolen property of the Democratic National Committee (DNC). In social media
circles this incident became known as “Who Spoofed the Seth Rich files?”. Seth Rich was a DNC staffer allegedly
murdered while attempting to transfer the files in question to the whistleblower outlet known on social media as
“Wikileaks”.

171. A Goodman associate known as Patricia Negron obtained the stolen DNC files from an individual
with the code name “White Rabbit” in the vicinity of Boston, MA (the home of Negron). After she obtained
possession of the files on a USB thumb drive she drove from Boston to New York City to meet with Goodman and

Webb-Sweigert. The three then colluded to make the files available on the Internet, induced CSTT community of

49

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 50 of 65

naive followers to “download the files” and to request the CSTT community perform an analysis of the files in
question.
Ms. Negron describes the events in her social media blog:

“Given the serious risk associated with handling the contents, they were uploaded immediately to Google
Drive and shared far and wide to help ensure those involved in the disclosure would have their best shot at
surviving it. Shortly thereafter, Jason Goodman became the first self-identified whistleblower to submit
documents to Wikileaks.”

“The events of the past week drove a significant escalation in exposing D.C. corruption, at long last. The
data on the thumb drive produced by @W4BB17 [“white rabbit”] is the most damning evidence exposed
thus far, according to the initial analysis of Webb’s field of skilled researchers who are the engine behind
his investigation.”

( https://medium.com/@panegron/the-accidental-journalist-part-vi-stuffformike-[8e602710234 )

 

#TrishTheDish (Foliow )
Writer & Teller of Truth: Fighter of #FakeNews
Jun 6, 2017 - § min read

 

The Accidental Journalist: Part VI
— ‘Stuffformike’

 

 

 

 

Figure 6. The Accidental Journalist

172. The files apparently were lists of donors of the DNC and included Personally Identifiable
Information (P.I.L.). P.IL. is classified as data such as names, addresses, hometowns, phone numbers, amounts
donated, etc. Quoting the web-site “Search Financial Security”:

“Sensitive PII is information which, when disclosed, could result in harm to the individual whose privacy

has been breached. Sensitive PII should therefore be encrypted in transit and when data is at rest. Such

information includes biometric information, medical information, personally identifiable financial
information (PIFI) and unique identifiers such as passport or Social Security numbers.”

(https://searchfinancialsecurity.techtarget.com/definition/personally-identifiable-information )

173. Such activities as a violation of several various state laws. For instance, in New Jersey under
N.J.S.A. 2C:21-17.3, Trafficking in Personal Identifying Information of Another, it is a crime of the fourth degree to

possess, distribute, or manufacture items containing personal identifying information about another, without that

50

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 51 of 65

person’s authorization, and with knowledge that you are engaging in fraud or your conduct will cause harm to

another.

174. Nevertheless, the CSTT community proceeded with reckless disregard to widely distribute the

P.LI. of DNC donors as it was part of a “crowdsource investigation” led by “journalist” Goodman. Again, the very

act of inducing the CSTT community to take possession of the DNC P.I.1. files via the interstate wires of the Internet

is fraudulent on its face.
175. Goodman confesses to the foregoing parameters in a YouTube video entitled, “John Mark Dougan!

Helps Unravel the Mystery of “Who Spoofed the Seth Rich Files”, 6/25/18, (1.5K+ views)

( https://www.youtube.com/watch?v=F W3zw5vS6mO&t=2258s ). The video carries the following description:
“Just a little more than one year ago, Crowdsource the Truth and its viewers were subjected to a hoax
involving a thumb drive alleged to contain digital clones of the data Seth Rich intended to transfer to
Wikileaks. The perpetrators of the hoax have attempted to hinder the progress of this effort since then and
have forever emblazoned the mantra of "Who Spoofed The Seth Rich Files” in the minds of thousands of
YouTube viewers. Can our newfound witness John Mark Dougan help us solve this year old mystery?

176. The foregoing reflects a predicate act of wire fraud (also referred to as a “badge of fraud”). 18

U.S. Code § 1343 - Fraud by wire, radio, or television. The activities described in Count Eight represent a pattern

and practice of the RICO enterprise and unmistakably constitute the kind of conduct Congress sought to deter.

XI: TAMPERING WITH A WITNESS

177. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 176 of this Complaint as though set forth in full herein.

178. Another joint Goodman/Webb operation was the deliberate intervention of the two in the incident
referred to on social media as the “Laurel Everly laptop destruction”. The circumstances surrounding these events
are described at least seven (7) YouTube videos by Mr. Goodman’s, to include:

Laurel Everly In Her Own Words, 9/14/2017 (17.3K+ views)

(https://www.youtube.com/watch?v=gRHxZDgevlQ )

Laurel Responds (1 of 3), 9/16/2017, 9/16/2017 (5K+ views)

(https://www.youtube.com/watch?v=N4Dtj22AOJc )

51

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 52 of 65

Ete.

179, In sum, Ms. Everly was in possession of a personal laptop that had thought to have been seized by
a defendant in a federal banking fraud criminal case. See: SWEIGERT, GEORGE WEBB, USA v. IMRAN
AWAN et al, 1:2017-cr-00161. Apparently, the laptop was missing for a few days from Ms. Everly’s home. Everly
was purportedly a tenant in a home owned by the subject of the criminal case cited above (acting as landlord).

180. Theories circulated that the laptop may have been used to transmit classified information between
the defendants in the federal bank fraud case as other operatives in the “spy ring in Congress”. In fact, both
Goodman and Webb-Sweigert created a “smoking gun” narrative that the missing laptop could prove the existence
of the “spy ring in Congress.

181. The YouTube videos made by both Goodamn and Webb put Ms. Everly under a social media
microscope, which included accusations she was using fake identification, fake names, was tied to government
operations, etc. In fact, it is believed (and will be demonstrated at trial) that Goodman personally met with Everly
for several days. During this time it is alleged that Goodman pressured Everly to surrender the laptop to a private
attorney and not law enforcement authorities. It is alleged that Everly — more or less — had to resist the social media
pressure, and Goodman’s insistence that she provide the laptop to a private attorney.

182. Nevertheless, Everly finally persuaded Goodman that the two of them should provide the laptop to
the U.S. Capitol Police Department. The two surrendered the laptop to that agency, which subsequently forwarded
the laptop (property of Everly) to the defense attorney for the landlord/defendant (see case cited above).

183. In fact, Mr. Goodman distributed a video of an “ambush journalism” sidewalk interview of the
defense attorney for the landlord/defendant — Chris Gowen, esq. of Washington, D.C. [GOWEN, RHOADES,
WINOGRAD & SILVA PLLC , 513 Capitol Court NE , Suite 100 , Washington, DC 20002]

184. In the YouTube video entitled, “Chris Gowen Ducks Imran Questions”, 10/9/2017 (2.7K+ views),
Gowen comments on the surrender of the laptop to the U.S. Capitol Police.

0:13 GOWEN. What I do know Jason, is that - um — there’s a United States attorney on this case

[Goodman: uh-huh]. That’s called a prosecutor. And, um, what this prosecutor does he investigates

crimes.

01:06 GOWEN. Jason, there are no charges against him [Gowen’s client] except for .. stating one property
wasn’t his primary residence.

01:28 GOWEN. You have recorded me, without talking to me .. you’ve done all these stupid things.
52

 
10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 53 of 65

01:45 GOWEN [unintelligible] your fake news stories [addressing Goodman].

01:48 GOODMAN. Fake news? Is it fake news ... why was he visiting the shed?

01:52 GOWEN. What you should be asking about .. [Goodman: tell me?] what you should be asking
about ... is that whole .. that ... the last thing the Government brought up was all about you. You don’t
even realize that. Do you?

02:00 GOODMAN. How is it about me Chris? Tell me.

02:06 GOODMAN. The inadvertent disclosure has something to do with you, pal.
(https://www.youtube.com/watch?v=MO1mBa8X910 )

185. Again, driven by profit, Goodman / Webb inserted themselves into the midst of a federal case
brought by the U.S. Attorney. As will be demonstrated, Goodman’s initial insistence that the laptop NOT be given
to law enforcement — but to a private attorney — speaks to witness tampering.

186. 18 U.S. Code § 1512 - Tampering with a witness, victim, or an informant forbids such conduct
as Goodman’s.. Quoting. §.1512(b)@) in relevant part:

(3)

hinder, delay, or prevent the communication to a law enforcement officer or judge of the United States of
information relating to the commission or possible commission of a Federal offense or a violation of
conditions of probation [1] supervised release,,[1] parole, or release pending judicial proceedings;

shall be fined under this title or imprisoned not more than 20 years, or both.

X. ACTS OF CONTINUED CRIMINAL ACTIVITY - FALSE REPORT MADE
TO MARYLAND LAW ENFORCEMENT

187. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |
through 186 of this Complaint as though set forth in full herein.

188. Goodman intends to continue the criminality of CSTT as often as needed to continue his smear
campaign against the Plaintiff. As more fully depicted in the Plaintiff's seventh (7) Request for Judicial Notice [7-
RJN], Doc. No. 26, 08/31/2018, Goodman provided information to the Capitol Heights Police Department,
Maryland with the intent to have police investigative resources unnecessarily redirected towards the Plaintiff and
George Webb. In his assertions to the police officer (as recorded and publicly distributed on Goodman’s CSTT
YouTube channel) Goodman falsely states that this present lawsuit at bar contained allegations that Goodman was

accused of the murder of Jenny “Task Force” Moore (deceased discovered 08/13/2018).
53

 
10
lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 54 of 65

189. As Goodman has received ALL court pleadings in this matter, Goodman knowingly provided false
information to Maryland law enforcement, a crime. See Md. Code Ann., Cts. & Jud. Proc. § 9-501. False statement

- To law enforcement officer. Quoting in relevant part:

(a) Prohibited.- A person may not make, or cause to be made, a statement, report, or complaint that the
person knows to be false as a whole or in material part, to a law enforcement officer of the State, of a
county, municipal corporation, or other political subdivision of the State, or of the Maryland-National
Capital Park and Planning Police with intent to deceive and to cause an investigation or other action to be
taken as a result of the statement, report, or complaint.

(b) Penalty.- A person who violates this section is guilty of a misdemeanor and on conviction is subject to
imprisonment not exceeding 6 months or a fine not exceeding $500 or both.

190. Further, it is a felony in Maryland to make such recordings without the consent of the parties
being recorded. See Md. Code Ann., Cts. & Jud. Proc. § 10-402. Quoted in relevant part:

(a) Except as otherwise specifically provided in this subtitle it is unlawful for any person to:

(2) Willfully disclose, or endeavor to disclose, to. any other person the contents of any wire, oral, or

electronic communication, knowing or having reason to know that the information was obtained through
the interception of a wire, oral, or electronic communication in violation of this subtitle;

XI. CRIMINAL VIOLATIONS OF U.S. COPYRIGHT LAWS

191. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 190 of this Complaint as though set forth in full herein.

192, Plaintiff inserts the conduct of the Plaintiff's MOTION (Doc. No. 8, 07/09/2018) and supporting
materials (Doc. Nos. 8-1, 8-2, and 8-3, 07/09/2018) as if fully restated herein (see Plaintiff's Second Request for
Judicial Notice [2-RJN], Doc. 8-2). These pleadings described the self-professed activities of Goodman to violate
the Copyright laws of the United States on an industrial scale.

193. These pleadings describe how Goodman created two (2) hoax YouTube channels “CRAZY
DAVE” and “EXPOSING THE CHAVEZ HOAX” (referring to Manual Chavez, III). Goodman then proceeded to
advertise these channels via the “Jason Goodman” CSTT YouTube channel, bringing the CSTT confederation into
the scheme. This demonstrates how Goodman, acting as an individual, can abuse the CSTT logo and “‘business”

confederation to further the racketeering scheme.

54

 
10

1]

12

13

14

15

16

17.

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 55 of 65

194. Relying on CSTT resources, Goodman “bulk uploaded” over 80 copyrighted works (videos) that
were the exclusive property of the Plaintiff. Without authorization of any kind, Goodman uploaded these videos to
both channels (CRAZY DAVE/CHAVEZ HOAX) and confessed to this activity on CSTT video content. This
indicates the use of CSTT by Goodman to violate U.S. Copyright laws as articulated at 17 U.S.C. § 506(a) and 18
U.S.C, § 2319.

195. Such over the top unethical behavior is typical of Goodman’s lawless attitude and how he uses the
mechanism of CSTT to wield his destructive power to do as he pleases. This is yet another example of Goodman’s
on-going reckless attitude towards the laws of the United States.

196. The allegations and material contained in this complaint, as well as in the supporting documents
(Doc. Nos. 8, 8-1, 8-2, and 8-3, 07/09/2018) clearly indicate another predicate act of wire fraud as the interstate

wires were used to transfer and illegally upload these copyrighted productions in an industrial wholesale manner.

XII. UNFAIR OR DECEPTIVE ACTS OR PRACTICES AFFECTING
COMMERCE

197. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |
through 196 of this Complaint as though set forth in full herein.

198. As set forth above, Defendants’ PATREON and Goodman’s representations, or practices, were
(and continue to be) deceptive and likely to mislead consumers acting reasonably.

199. Defendants’ PATREON and Goodman engaged (and continue to engage) in deceptive practices or
acts, with knowledge of the deception, and directly participated in a deceptive scheme against the Plaintiff.

200. Section 5(a) of the Federal Trade Commission (FTC) Act, 15 U.S.C. § 45(a), prohibits unfair or
deceptive acts or practices in or affecting commerce. Section 12(a) of the FTC Act, 15 U.S.C. § 52(a), prohibits the
dissemination of any false advertisement in or affecting commerce for the purpose of inducing, or which is likely to
induce, the purchase “services”. For the purpose of Section 12 of the FTC Act, in this context the CSTT
“Intelligence Reports”, “Intelligence Assessments” and other “intelligence” products are considered to be services
that CSTT/Goodman is offering to the public.

201. The Court will recall that both (1) former F.B.I. whistle-blower Okey Marshall Richards (aka

Rock Hudson) and (2) former C.LA. officer Kevin Shipp, produce/produced these intelligence assessment reports.

55

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 56 of 65

The on-going telethon-style fund-raising theme publically distributed by CSTT/Goodman and CSTT role players
(disinfo agents) is that there is an immediate need to collect monies and funds to produce more “high quality”
intelligence assessments for the viewers of the PATREON and YouTube broadcasts. |

202. These “intelligence assessments” represent a tangible product, for which Goodman collects
monies (via PATREON). For example, the definition of “intelligence assessment” incudes:

Intelligence assessment is the development of behavior forecasts or recommended courses of
action to the leadership of an organisation, based on wide ranges of available overt and covert
information. Assessments develop in response to leadership declaration requirements to inform
decision making. Assessment may be executed on behalf of a state, military or commercial
organisation with ranges of information sources available to each.

An intelligence assessment reviews available information and previous assessments for relevance
and currency. Where there requires additional information, the analyst may direct some collection.
Intelligence studies is the academic field concerning intelligence assessment, especially relating to
international relations and military science.

https://en. wikipedia. org/wiki/Intelligence_assessment
203. In this context, the CSTT “intelligence assessments” can be classified under Standard Industrial
Classification (SIC) Code 4841: Cable and Other Pay Television Services; quoting the U.S. Department of labor,

Occupational Safety and Health Administration 13 C.F.R. §121.201 (SIC 4841):

4841 Cable and Other Pay Television Services

Establishments primarily engaged in the dissemination of visual and textual television
programs, on a subscription or fee basis. Included in this industry are establishments which are
primarily engaged in cablecasting and which also produce taped program materials. Separate
establishments primarily engaged in producing taped television or motion picture program
materials are classified in Services, Industry 7812. [emphasis added]

«Cable television services

* Closed circuit television services

" Direct broadcast satellite (DBS) services

" Multipoint distribution systems (MDS) services

« Satellite master antenna systems (SMATV) services
® Subscription television services

204. These “intelligence assessments” are alleged to be a product and/or service as defined by the FTC
Act. These products/services are deceptive and based on fraud. These “intelligence reports” are designed with the

full intent to be unfair and damaging to the Plaintiff and other CSTT targets. These “intelligence assessments”

56

 

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 57 of 65

create a false impression that best-industry practices are used to develop this “intelligence”. These products/service

are misleading, in error and represent a fraud.

205. The activities described in Count Twelve are the type that Congress desired to be prohibited by the

U.S. Federal Trade Commission.

PENDENT STATE CLAIMS

206. New York Penal Law § 460.00 addresses enterprise corruption and is viewed by many as the N.Y.
State equivalent to the Federal RICO Act. N.Y. Penal Law § 460.00 encompasses other areas of infractions that

augment and amplify the Federal RICO act.

XIII: CREATING A SCHEME TO DEFRAUD MORE THAN TEN PERSONS IN
VIOLATION OF N.Y. PENAL CODE § 190.65(1)(A)

207. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 206 of this Complaint as though set forth in full herein.

208. N.Y. Penal Law § 190.65(1)(a) provides that the crime of scheme to defraud in the first degree is
committed by a person who: engages in a scheme constituting a systematic ongoing course of conduct with intent to
defraud ten or more persons or to obtain property from ten or more persons by false or fraudulent pretenses,
representations or promises, and so obtains property from one or more of such persons.

209. The bulk of posts, Internet communications, public descriptions, YouTube video productions,
PATREON discussions, etc. concerning the Plaintiff are purposefully fraudulent and deceitful. These artifices of
fraud and designed to (1) severely injure the Plaintiff’s reputation, business, economic opportunities, etc., while (2)
simultaneously advancing the narrative that deep state operatives (including the Plaintiff) are attempting to silence
Goodman for his gallant exposure of corruption and pursuit of truth.

210. Goodman has knowingly disseminated public broadcasts concerning the Plaintiff that he knows to

be inaccurate, misleading, in error and false. Nevertheless, Goodman proceeds in reckless disregard of the truth to

57

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 58 of 65

continue the public narrative that he is under attack for exposing corruption from the likes of the Plaintiff. These
narratives are false and deceitful.

211. Goodman’s YouTube channel boasts over 68,000 “subscribers”, while Goodman’s PATREON
channel boasts over 1,100 “patrons”. It can be safely assume that ten (10) or more people have relied on Goodman’g
deceitful and false misrepresentations concerning the Plaintiff. Many of these “subscribers” are believed to fake
“bot” accounts.

212. The Federal RICO statute states that “pattern of racketeering activity” requires at least two acts of
racketeering activity committed within ten years of each other. This is not required under New York law for a
charge of Scheme to Defraud. Under New York statutes, the charge of Scheme to Defraud only requires that the
intent to defraud be shown and not the actual act of fraud. All of the Defendant Goodman’s actions described above

has taken place in the State of New York.

XIV: MAKING A TERRORIST THREAT IN VIOLATION OF N.Y. PENAL CODE
§ 490.20 MAKING A TERRORISTIC THREAT

213. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |
through 212 of this Complaint as though set forth in full herein. All allegations pleaded concerning the Port of
Charleston “dirty bomb hoax” are considered a violation of N.Y. Penal Code § 490.20. These allegation are not

herein repeated for the purposes of judicial economy.

XV: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350
(CONSUMER PROTECTION ACT)

214. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |
through 213 of this Complaint as though set forth in full herein.

215. As set forth above, Defendants’ PATREON and Goodman’s representations, or practices, were
(and continue to be) deceptive and likely to mislead consumers acting reasonably. These actions by Goodman

violated N.Y. GENERAL BUSINESS LAW §§349-350.

58

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 59 of 65

216. Defendants’ PATREON and Goodman engaged (and continue to engage) in deceptive practices or
acts, with knowledge of the deception, and directly participated in a deceptive scheme against the Plaintiff. Plaintiff
has used deceptive business practices as part of his ruthless quest to harass, threaten, defame and embarrass the
Plaintiff.

217. Defendant Goodman intentionally used the CSTT enterprise (see MDSI, 21c3D, role players,
proxies, hostile foreign nationals, etc.) to disrupt every aspect of the Plaintiff’s life. Goodman directed CSTT
followers, role players, proxies and hostile foreign nationals to find private information that could be used to harass
the Plaintiff.

218. Goodman falsely claimed to his audience, and used same as rationale to recruit role players and
proxies, that Plaintiff belonged in jail, committed crimes, was a ring-leader for a “well organized and well-funded”
harassment campaign, etc.

219. Defendant Goodman’s campaigns, and incitement, has not stopped, and only continues to generate
continued substantial income for Goodman through his racketeering companies and business entities (CMDSI, 21c3D]
etc.). All of the Defendant Goodman’s actions described above has taken place in the State of New York. Further,
Goodman willfully and knowingly committed deceptive acts and unlawful practices in violation of General Business
law 349, entitling the Plaintiff to treble damages.

220. Defendant Goodman receives substantial income and other pecuniary benefits from encouraging
CSTT followers, role players, proxies and hostile foreign nationals to stalk, defame, threaten, incite and harass
Plaintiff in his personal and professional life. Defendant Goodman’s actions plainly violate the consumer protection
laws of the State of New York.

221. Defendant Goodman and his agents, employees, CSTT role players, proxies and hostile foreign
nationals, have disrupted every aspect of Plaintiff's life, causing extreme mental anguish and unfathomable
emotional distress. Further, Goodman’s conduct (and that of his agents) has interrupted the Plaintiff's professional

life and decimated the Plaintiff's professional reputation.
XVI: FRAUD
212. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1

through 221 of this Complaint as though set forth in full herein.

59

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 60 of 65

222. In addition to the foregoing outlined above, Goodman has (and continues to) made multiple
material misrepresentations, or omissions, of fact, to the general public and specifically to the Plaintiff. Goodman
has distributed to third parties via e-mail statements that the Plaintiff has been diagnosed with Post-Traumatic Stress
Syndrome (PTSD), that Plaintiff was involved in money laundering operations in Latin America while Plaintiff
honorably served in the U.S. Air Force, that Plaintiff has been determined to be a danger to the public, etc. All of

the Defendant Goodman’s actions described above has taken place in the State of New York.

XVII: NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS

223. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs 1
through 222 of this Complaint as though set forth in full herein.
224. All of the Defendant Goodman’s actions described above has taken place in the State of New

York.

XVII: TRADE LIBEL UNDER NEW YORK LAW

225. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs X
through 224 of this Complaint as though set forth in full herein.

226. The Court will kindly forgive the Plaintiff for the lengthy allegation; but, Plaintiff must comply
with CPLR 3016(a).

227. Goodman’s and his CSTT role players (disinfo agents) continue to libel and defame the Plaintiff
and his reputation. Goodman’s intent is to issue false and fematory social media statements to tens of thousands of
viewers regarding the Plaintiff. Goodman’s intent is to inflict damage upon the Plaintiff and his professional
reputation.

228. Goodman’s has insinuated in the CSTT social media broadcasts that the Plaintiff should be

charged with a serious criminal crime, which has injured the Plaintiff's professional reputation. Goodman’s intent

60

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 61 of 65

was to injure the Plaintiff's business affairs and professional standing. Further, Goodman has broadcast that the
Plaintiff suffers from Post-Traumatic Stress Syndrome (PTSD) and is a danger and threat to the general public.

229. Goodman’s intent is to use CSTT and his CSTT role players (disinfo agents) to cripple anyone
engaged in free public debate regarding Goodman’s activities. Goodman’s activities should be noted in the case of
Manual Chavez, III, (Tempe, Arizona) who Goodman contacted at his place of business. Goodman spoke with the
supervisor of Manual Chaves, III and insinuated that Mr. Chavez had committed a nefarious crime.

230. Goodman has admitted to telephoning Emergency Medical Systems (E.M.S.) in the Mount Shasta,
California are to accuse the Plaintiff of similar allegations. Goodman insinuated (by his own admission) that the
Plaintiff was the target of an F.B.I. investigation. Goodman also proclaimed that he telephoned the Chief of Police
for Mount Shasta, California and had similar discussions. Goodman’s intent was to damage the Plaintiff's standing

in the E.M.S. community to injure the Plaintiff's reputation.

XIX: INVASION OF PRIVACY, AND FOR INJUNCTIVE RELIEF
PURSUANT TO CIVIL RIGHTS LAW § 50 and 51

231. Plaintiff repeats, replead and incorporate by reference each and every allegation of paragraphs |
through 230 of this Complaint as though set forth in full herein.

232. Goodman (via the CSTT enterprise) has used Plaintiff's name, photograph, picture, portrait and/or
likeness, without his written consent, within the state of New York, for the purposes of advertising or trade.

233. Goodman’s (via the CSTT enterprise) use of the Plaintiff's name, photograph, picture, portrait
and/or likeness, was a use in, or as part of, an advertisement or solicitation for patronage.

234. Asset forth more fully above, Goodman’s entire CSTT business is based around the
Goodman/CSTT harassment and smear campaigns against the Plaintiff, and creating content around the use of
Plaintiff's name, photograph, picture, portrait and/or likeness, to solicit patronage by CSTT followers and
PATREON “patrons”.

235. Goodman’s most lucrative use (via the CSTT enterprise) of the Plaintiff's name, photograph,
picture, portrait and/or likeness, appears to be through Goodman’s podcast, on PATREAON.COM, wherein

Defendant Goodman solicits fees from PATREON “patrons”, to access their podcasts, which are principally based

61

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 62 of 65

on using Plaintiff's name, photographs, pictures, portraits and/or likenesses, as punching bags, and the basis of
CSTT shows, and the content therein. It is believed that Goodman’s CSTT broadcasts generate over $20,000 a
month based on this model.

236. In addition, Goodman specifically used the Plaintiff's name, photographs, pictures, portraits,
and/or likeness in advertising and selling items on REDBUBBLE.COM such as coffee cups, T-Shirts, tote bags, etc.
Goodman profits off the perverted use of Plaintiff's name, photographs, picture, portraits, and/or likenesses.

237. As demonstrated above, Goodman (via the CSTT enterprise) used the Plaintiff’s name,
photograph, picture, portrait and/or likeness, in numerous ways, to advertise, solicit, and promote the CSTT business
to tens of thousands of listeners, viewers, fans and consumers in a variety of formats, and popular social media
platforms, including, but not limited to: PATREON, Facebook, YouTube, Twitter, Periscope, merchandise such as
tote bags, coffee cups, T-shirts on RedBubbie.Com, etc.

238. Goodman (via the CSTT enterprise) published and republished the Plaintiff's name, photograph,
picture, portrait and/or likeness, in multiple formats, including in CSTT’s own promotions, websites, advertisements
and social media platforms.

239. Goodman’s use (via the CSTT enterprise) of the Plaintiff's name, photograph, picture, portrait
and/or likeness, -- on countless occasions and in numerous formats -—- is clearly a recognizable likeness of the
Plaintiff, and is readily identifiable by someone familiar with the Plaintiff.

240. As demonstrated by the foregoing, there is a direct and substantial connection between the
appearance of Plaintiff's name, photograph, picture, portrait and/or likeness, and the main purpose and subject of
Goodman’s (CSTT’s) advertisement and the commercial exploitation of the Plaintiff.

241. Defendant’s actions (Goodman and PATREON) against the Plaintiff has grossly invaded his
privacy, and violated the Civil Rights statutes in egregious and unconscionable ways, which included publishing
Plaintiff's recreational community in Mount Shasta, California and inciting fans to invade the Plaintiff's privacy
with horrifying threats and appalling harassment campaigns — all for the commercial gain of both Defendants.

242. Plaintiff’s entire life has been disrupted by the actions of both Defendants, and as a result the
Plaintiff has consequently suffered severe mental anguish, emotional distress, and extreme humiliation and

embarrassment from the reprehensible actions of both Defendants.

62

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

|

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 63 of 65

258. The Plaintiff's compensable injury necessarily is the harm caused by predicate acts sufficiently
related to constitute a pattern, for the essence of the violation is the commission of those acts in connection with the
conduct of an enterprise and are the type of acts that Congress sought to deter.

259. "T]he words 'to defraud' in the mail fraud statute have the ‘common understanding’ of
wrongdoing one in his property rights by dishonest methods or schemes," and "usually signify the deprivation of
something of value by trick, chicane, or overreaching.""" Carpenter, 484 U.S. at 27 (quoting McNally v. United
States, 483 U.S, 350, 358 (1987) (quoting Hammerschmidt v. United States, 265 U.S. 182, 188 (1924))).

260. THEREFORE, the plaintiff seeks $1,000K (U.S.) in compensatory damages, $1,000K (U.S.) in

punitive damages, all court costs, attorney’s fees and all other equitable relief that this Court deems appropriate.

RELIEF REQUESTED

261, The plaintiff seeks all equitable and punitive damages to be made whole and all other relief as this
Court deems appropriate. Such relief as is necessary to end the harassment and humiliation [H/H] campaign
directed towards the plaintiff by the foregoing described wrong-doers.

262. Prohibition against using social media. This Court should consider limiting, curtailing, reducing
and ceasing the use of the interstate wires of the Internet by the wrong-doers described above. This would include
the de-establishment of all YouTube video accounts operated by the wrong-doers.

263. Return of monies to defrauded patrons, sponsors and donors that have used the interstate wires of
the Internet to distribute, transmit or otherwise transfer monies and credit card payments to the wrong-doers
described above.

264. Cessation, termination, reeducation and/or elimination of mechanisms that allows these wrong-
doers to collect funds via the interstate wires of the Internet via financial credit card processors such as PayPal and
PATREON.

JURY TRIAL DEMANDED

265, The undersigned demands a jury trial.

ATTESTATION

66

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

a

 

 

Case 1:18-cv-08653-VEC-SDA Document 39-1 Filed 10/17/18 Page 64 of 65

266. The undersigned hereby attests that all exhibits are accurate and true reproductions of their source
appearance (from Internet web-sites, e-mail messages, etc.).

267. The undersigned hereby attests that the foregoing statements have been made under penalties of
perjury.
The pro se plaintiff has alleged facts to initiate these claims pursuant to the federal Racketeer Influenced and

Corrupt Organizations (RICO) as a result of plaintiff's "reasonable inquiry" as required by Fed. R. Civ. P. 11.

Dated this day of October , 2018

[my S:
. GEORGE SWEIGERT e
Pro se non-attorney acting as a private attorney general

for this public interest lawsuit

67

 
 

 

86 920E Seze Leh Sozs SOsE

Il

d3agiNN ONIMOVEL SdSN

 

¥LOD

 

 

 

-VEC-SHA Document 39-1} Filed 10/17/18 Page 65 of 65

oe
S
oS
oS

BLOZ/SL/OL ‘AV AMSAIISO G3L93dX3
20 088 OTL

 

@ Aba-z IVI ALINOIHd

 

QBESLLLL
5 i/zt/or 8
20001 ‘180g 3
geese ‘BO &
9000 Wed 8

06'21$
35v1S80d 4" n

Case 4:18-€v.)086

 

 

 

 

ZIET-LOOOT YAOA MON “YAOA MON
49S [AvIg YOS

(AUVNOS ADIOM

ANGS 24} 10J }N0_D JLYSIG *S°D

}ANOD 94) JO Yas]
0 ? o NOISIAIGC AS Od

 

oq 104
oz sen ‘uzoriecey = 8Sf) jeuoqeusequl pue onset a
vt

eZDIAdaS Wiote TVLSOd Peg
“SaLVis is GALINA be

     

x TIVW *¥
| ALINOIdd

prog AeWUZOL eget «= BSP] PEUOIFEUIOWL] PUB OSOWOG 104

®FDIAUAS TVLSOd al
SALVLS GaLINN

 

     

oe

Rees |
Ha * TIVW *¥

a Ty | ALINOLd

IIZS8 ZV “VS3"

7st xP
O/D ‘LYADTAMS A

 

&
